      Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 1 of 86




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA,
et al.,
                                    Plaintiffs,

v.                                                No. 1:20-cv-1468-CJN
Elisabeth D. DEVOS, in her official capacity
as Secretary of the United States Department
of Education, et al.,
                                  Defendants,

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, INDEPENDENT
WOMEN’S LAW CENTER, SPEECH FIRST,
INC.,
                 Intervenor-Defendants.

          APPENDIX TO INTERVENORS’ OPPOSITION TO PLAINTIFFS’
                MOTION FOR A PRELIMINARY INJUNCTION
          Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 2 of 86




                                                TABLE OF CONTENTS

Exhibit 1……………… ...............................................................................................................001

Exhibit 2…………….. .................................................................................................................050

Exhibit 3…………….. .................................................................................................................054

Exhibit 4…………….. .................................................................................................................058

Exhibit 5……….……. .................................................................................................................060

Exhibit 6……….……. .................................................................................................................063

Exhibit 7……….……. .................................................................................................................066

Exhibit 8….…………. .................................................................................................................068

Exhibit 9……….……. .................................................................................................................071

Exhibit 10…….………. ...............................................................................................................073

Exhibit 11……….……. ...............................................................................................................075

Exhibit 12……….……. ...............................................................................................................078

Exhibit 13……….……. ...............................................................................................................081
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 3 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 1




                              001
         Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 4 of 86




       Comment of the Foundation for Individual Rights in Education in Support of the
         Department of Education’s Proposed Regulations on Title IX Enforcement

                                Department of Education
                              Notice of Proposed Rulemaking

                      Docket No. ED-2018-OCR-0064, RIN 1870-AA14

                Nondiscrimination on the Basis of Sex in Education Programs
                   or Activities Receiving Federal Financial Assistance

                              Submitted on January 30, 2019

                                                  Joseph Cohn, Legislative and Policy
                                                  Director
                                                  Tyler Coward, Legislative Counsel
                                                  Foundation for Individual Rights in
                                                  Education
                                                  510 Walnut Street, Suite 1250
                                                  Philadelphia, PA 19106
                                                  (215) 717-3473

Executive Summary

The Foundation for Individual Rights in Education (FIRE) commends the Department of
Education for following the Administrative Procedure Act to propose these regulations.
The proposed regulations from the Department are a marked improvement over previous
departmental policy and guidance in a number of important ways, though there are ways
FIRE believes the proposed rules could be strengthened.

FIRE has long argued that everybody on campus benefits from fundamentally fair
proceedings. The proposed rules take the rights of both complainants and accused students
seriously, and they make important strides toward ensuring that complaints of sexual
misconduct will be neither ignored nor prejudged. Though not perfect, the proposed
regulations will go a long way towards restoring meaningful due process protections to
campuses—to the ultimate benefit of both complainants and respondents alike.

Important protections in the proposed regulations include:

   •    The proposed regulations define student-on-student sexual harassment in
        accordance with established Supreme Court precedent in Davis v. Monroe County
        Board of Education, eliminating the confusion created by prior Department
        guidance and settlement agreements that have led institutions nationwide to adopt
        overly broad definitions of sexual harassment that threaten student and faculty
        speech. The Davis standard ensures that institutions combat discriminatory



                                            002
    Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 5 of 86




    harassment without infringing on speech protected by the First Amendment.

•   The proposed regulations state that institutions of higher education “must provide
    for a live hearing” when adjudicating claims of sexual harassment or misconduct.
    Having a live hearing ensures that all parties see exactly the same evidence and
    testimony that the fact-finder is seeing, so the party can rebut or buttress that
    evidence and testimony in real time. Importantly, the live hearing requirement
    corrects prior guidance that allowed, and even encouraged, schools to use a “single
    investigator” to adjudicate sexual misconduct cases through a series of separate
    meetings with the parties and witnesses. The elimination of the “single investigator”
    model is of critical importance to the fairness and reliability of sexual misconduct
    proceedings. As one federal judge wrote in criticizing Brandeis University’s use of a
    single investigator model, “The dangers of combining in a single individual the
    power to investigate, prosecute, and convict, with little effective power of review, are
    obvious. No matter how well-intentioned, such a person may have preconceptions
    and biases, may make mistakes, and may reach premature conclusions.”

•   The Department’s proposed rules also require that institutions allow both sides to
    cross-examine (through an advisor) all witnesses at the hearing, including the
    parties themselves. The Supreme Court has identified cross-examination as “the
    greatest legal engine ever invented for the discovery of truth,” and a number of
    courts have ruled, in the context of campus sexual misconduct adjudications, that it
    is a requirement of due process.

•   The proposed regulations require that institutions of higher education give
    respondents written notice of alleged wrongdoing. The notice requirements provide
    critical protections for respondents and address serious deficiencies in the
    adjudication process at many colleges and universities, where students are often
    expected to begin answering for alleged wrongdoing with very little information
    about the accusations against them. The regulations also require both complainants
    and respondents to have an opportunity to review all relevant evidence in advance
    of a hearing, so that they have a meaningful opportunity to prepare.

•   The proposed regulations would require institutions to review all relevant evidence,
    whether it is inculpatory or exculpatory. While the utility of such a requirement may
    seem obvious, legal complaints against universities stemming from their
    adjudication of Title IX claims are rife with allegations that universities have, in fact,
    ignored critical evidence, whether because of a rush to judgment or simply because
    of a process that did not provide appropriate avenues for the collection and review of
    evidence. Thus, this is one of the most significant protections introduced by the
    proposed regulations.

•   The proposed regulations give flexibility to institutions to determine for themselves
    which standard of evidence to use when adjudicating claims of sexual misconduct,


                                                                                            2

                                           003
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 6 of 86




        provided that the same standard used in complaints against students is also used in
        complaints against employees, including faculty. Students, employees, and faculty
        all deserve robust procedural protections. Institutions should not be permitted to
        disfavor certain constituencies by requiring lower burdens of proof for them to be
        punished.

FIRE also believes that institutions should have a robust system for responding to reports
of sexual misconduct from complainants, even when those who come forward are not
comfortable with filing an official report or with pursuing disciplinary charges against the
alleged perpetrator. In such situations, the proposed regulations state that these non-
punitive supportive measures may be appropriate to restore or preserve a complainant’s
access to the institution’s educational programs or activities. By prioritizing actions aimed
at meeting individual needs of complainants, these regulations fulfill the commitment to
nondiscrimination that Title IX demands for all students.

FIRE believes that the proposed regulations will greatly improve the fundamental fairness
of campus sexual misconduct proceedings.

We again thank the Department for following formal procedures for proposing new
regulations, allowing for informed feedback from all stakeholders.

Introduction

The Foundation for Individual Rights in Education (FIRE; thefire.org) is a nonpartisan,
nonprofit organization dedicated to defending student and faculty rights on America’s
college campuses. These rights include freedom of speech, freedom of assembly, due
process, academic freedom, legal equality, and freedom of conscience—the essential
qualities of individual liberty.

On September 7, 2017, Secretary of Education Betsy DeVos announced that the
Department was repealing prior agency mandates regarding the enforcement of Title IX,
which had not been subjected to the notice-and-comment process required by the
Administrative Procedure Act (the APA).1 During that speech, Secretary DeVos indicated
that the Department would replace those mandates with regulations that would be
subjected to notice and comment under the APA.

Before addressing the content of the proposed regulations, FIRE wishes to note that simply
subjecting the proposed regulations to this statutorily-required notice-and-comment



1
 Betsy DeVos, U.S. Sec’y of Educ., Prepared Remarks on Title IX Enforcement (Sept. 7, 2017), available at
https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-enforcement (“In order to
ensure that America’s schools employ clear, equitable, just, and fair procedures that inspire trust and
confidence, we will launch a transparent notice-and-comment process to incorporate the insights of all
parties in developing a better way.”).


                                                                                                            3

                                                    004
         Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 7 of 86




process is in and of itself significant and welcome. As we wrote in our initial public
statement following the publication of these proposed regulations:

        We commend the Department of Education for following formal rulemaking
        procedures to implement these changes, instead of mandating them through
        “guidance” or “Dear Colleague” letters. Public notice and comment is
        critically important because it allows for informed feedback from all
        stakeholders.2

The proposed rules—though not without room for improvement—are also laudable. In her
September 2017 speech, Secretary DeVos set forth principles that would guide the
Department’s efforts: “Every survivor of sexual misconduct must be taken seriously. Every
student accused of sexual misconduct must know that guilt is not predetermined. These are
non-negotiable principles.”3 FIRE is gratified to see that the proposed regulations
faithfully honor that balanced approach.

Analysis

The proposed regulations offer a comprehensive approach that seeks to ensure that
campuses prohibit and effectively address gender-based discriminatory harassment
without infringing on the free speech or due process rights of students. FIRE has
consistently argued that the twin responsibilities of combating discrimination and
protecting constitutional rights need not be in tension. We believe these proposed
regulations make serious strides towards providing a framework where both objectives can
be realized.

Below, FIRE provides an analysis of the key sections of the proposed regulations, focusing
on the proposal’s fit with the guiding principles set forth by Secretary DeVos and whether
the proposed regulations effectively balance institutions’ twin responsibilities within an
effective and constitutional framework.4

Section 106.6 Effect of Other Requirements and Preservation of Rights

Section 106.6 declares that nothing in the proposed regulations requires an educational
institution to:

        (1) Restrict any rights that would otherwise be protected from government
        action by the First Amendment of the U.S. Constitution;


2
  FIRE, FIRE STATEMENT ON NEW, PROPOSED TITLE IX REGULATIONS (Nov. 16, 2018), available at
https://www.thefire.org/fire-statement-on-new-proposed-title-ix-regulations.
3
  DeVos, supra note 1.
4
  The comment does not address sections of the proposed regulations that regulate K–12 schools, since
FIRE’s mission is exclusively to defend the rights of students and faculty in the higher education setting. Nor
does the comment address sections of the proposed regulations on which FIRE does not have an opinion.


                                                                                                              4

                                                      005
         Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 8 of 86




        (2) Deprive a person of any rights that would otherwise be protected from
        government action under the Due Process Clauses of the Fifth and
        Fourteenth Amendments of the U.S. Constitution; or

        (3) Restrict any other rights guaranteed against government action by the
        U.S. Constitution.

This plain declaration that Title IX enforcement will be conducted within a framework that
recognizes the essentiality of constitutional rights is an important component of the
proposed regulations.

This language is helpful, and unfortunately necessary, in light of the growing number of
disturbing instances in which institutions have violated students’ due process rights in
campus Title IX adjudications.5 In fact, one prominent organization has argued in its
comment that the procedural protections provided in these proposed regulations
“undermine” Title IX.6 Moreover, the repealed April 4, 2011 “Dear Colleague” letter
explicitly mandated that institutions with higher burdens of proof lower them to the
“preponderance of the evidence” standard, which the letter argued was required by Title
IX.7 This mandate threatened the fundamental fairness of campus Title IX proceedings,
and was, at least in the eyes of one federal court, an unconstitutional violation of the right
to due process. That court held that “preponderance of the evidence is not the proper
standard for disciplinary investigations such as the one that led to [the plaintiff’s]
expulsion, given the significant consequences of having a permanent notation such as the
one [the public university] placed on [the plaintiff’s] transcript.”8

Section 106.30 Definitions

The proposed regulations use the terms “complainant” and “respondent” throughout to
describe the parties in Title IX proceedings. By using this neutral terminology, the
Department of Education avoids injecting the bias generated by referring to anyone who
makes an allegation of sexual misconduct as a “victim.” Labeling an accuser a “victim”
before there has been any investigation or adjudication is inappropriate because it assumes
the accuracy of allegations, turning the principle of “innocent until proven guilty” on its


5
  See, e.g., Doe v. Baum, 903 F.3d 575 (6th Cir. 2018); Doe v. Alger, 228 F. Supp. 3d 713 (W.D. Va. 2016); Doe v.
George Mason Univ., No. 1:15-cv-00209 (E.D. Va. Feb. 25, 2016).
6
  Public Comment by the Victim Rights Law Center on the Department of Education’s Proposed Regulations
Regarding Title IX of the Educational Amendments of 1972, at 21 (Jan. 15, 2019), available at
https://www.regulations.gov/document?D=ED-2018-OCR-0064-6471 (hereinafter “VRLC Comment”).
7
  Russlynn Ali, Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter: Sexual Violence 11 (Apr. 4,
2011), http://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf (hereinafter “2011 Dear
Colleague Letter”).
8
  Lee v. Univ. of N.M., No. 17-cv-01230 (D.N.M. Sept. 20, 2018). See also Doe v. Univ. of Miss., No. 3:18-cv-
00138, at 21 (S.D. Miss. Jan. 16, 2019) (noting that the constitutionality of the preponderance standard is a
“thorny issue,” and allowing plaintiff’s due process claim to proceed).


                                                                                                                    5

                                                        006
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 9 of 86




head. As one court put it in an opinion allowing a procedural fairness claim against
Brandeis University to proceed:

           Brandeis appears to have substantially impaired, if not eliminated, an
           accused student’s right to a fair and impartial process. And it is not enough
           simply to say that such changes are appropriate because victims of sexual
           assault have not always achieved justice in the past. Whether someone is a
           “victim” is a conclusion to be reached at the end of a fair process, not an
           assumption to be made at the beginning. Each case must be decided on its
           own merits, according to its own facts. If a college student is to be marked for
           life as a sexual predator, it is reasonable to require that he be provided a fair
           opportunity to defend himself and an impartial arbiter to make that
           decision.9

Under Section 106.30, a “complainant” is defined as:

           an individual who has reported being the victim of conduct that could
           constitute sexual harassment, or on whose behalf the Title IX Coordinator
           has filed a formal complaint. For purposes of this definition, the person to
           whom the individual has reported must be the Title IX Coordinator or
           another person to whom notice of sexual harassment results in the
           recipient’s actual knowledge under this section.

This definition is sensible. This definition references “actual knowledge,” another term
defined in the proposed regulation:

           Actual knowledge means notice of sexual harassment or allegations of sexual
           harassment to a recipient’s Title IX Coordinator or any official of the
           recipient who has authority to institute corrective measures on behalf of the
           recipient, or to a teacher in the elementary and secondary context with
           regard to student-on-student harassment. Imputation of knowledge based
           solely on respondeat superior or constructive notice is insufficient to
           constitute actual knowledge. This standard is not met when the only official
           of the recipient with actual knowledge is also the respondent. The mere
           ability or obligation to report sexual harassment does not qualify an
           employee, even if that employee is an official, as one who has authority to
           institute corrective measures on behalf of the recipient.

In Davis v. Monroe County Board of Education, the leading case in this area of the law, the
Supreme Court of the United States established and limited institutional liability in Title
IX lawsuits:



9
    Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 573 (D. Mass. 2016) (emphasis added).


                                                                                               6

                                                        007
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 10 of 86




           [F]unding recipients are properly held liable in damages only where they are
           deliberately indifferent to sexual harassment, of which they have actual
           knowledge, that is so severe, pervasive, and objectively offensive that it can
           be said to deprive the victims of access to the educational opportunities or
           benefits provided by the school.10

The “actual knowledge” prong of Davis (like the other prongs of the standard) is not only
applicable in the context of private actions seeking damages. As the Court in Davis
explained,

           both the “deliberate indifference” standard and the language of Title IX
           narrowly circumscribe the set of parties whose known acts of sexual
           harassment can trigger some duty to respond on the part of funding
           recipients.11

Actual knowledge is imputed to an institution when notice of an allegation is given to the
institution’s Title IX coordinator or any official who has the authority to institute
corrective measures. Because institutions decide who has that authority, this definition
provides institutions with appropriately broad discretion. It is critical, however, that
institutions publish which of its officials have that authority in a location easily accessible
and known to the student body, so that those who wish to file complaints know how to do so
effectively. The responsibility to do this is implied, but not explicitly stated, in Section
106.8(c), which requires institutions to “provide notice of the recipient’s grievance
procedures, including how to report sex discrimination and how to file or respond to a
complaint of sex discrimination, to students and employees” (emphasis added).

A significant strength of the proposed regulation is the fact that it defines “sexual
harassment” in accordance with the Supreme Court’s opinion in Davis, which carefully
harmonizes schools’ obligation under Title IX to address sexual harassment with their
obligation to protect students’ expressive rights. Section 106.30 defines “sexual
harassment” as:

           (1) An employee of the recipient conditioning the provision of an aid, benefit,
           or service of the recipient on an individual’s participation in unwelcome
           sexual conduct;

           (2) Unwelcome conduct on the basis of sex that is so severe, pervasive, and
           objectively offensive that it effectively denies a person equal access to the
           recipient’s education program or activity[.]

Subsection (1) is a straightforward description of quid pro quo sexual harassment. As stated
above, Subsection (2)’s language comes directly from the Supreme Court’s decision in

10
     526 U.S. 629, 651 (1999).
11
     Id. at 644.


                                                                                             7

                                                 008
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 11 of 86




Davis.12 Courts have consistently struck down university anti-harassment policies as vague
or overbroad when those policies failed to include the elements set forth in Davis.13

The Davis standard allows schools to prohibit sexual violence and other actions among
peers that amount to sexual misconduct (properly defined), to discipline those who commit
it, and to remedy its effects. It also allows schools to punish students when they determine
that a student has engaged in expression (without accompanying physical or other
conduct) that is discriminatory based on sex and that interferes with a student’s access to
education because of its severity, pervasiveness, and objective offensiveness.

It is precisely because expression, not just physical or other conduct, may be restricted or
punished as harassment that the Supreme Court carefully crafted the Davis standard,
reiterating it multiple times in its majority opinion. There is no doubt that First
Amendment interests are implicated when expression on public college campuses is
regulated. As the Supreme Court has established, “If there is a bedrock principle underlying
the First Amendment, it is that the government may not prohibit the expression of an idea
simply because society finds the idea itself offensive or disagreeable.”14 The Court has also
rejected the idea that, “because of the acknowledged need for order, First Amendment
protections should apply with less force on college campuses than in the community at
large. Quite to the contrary, ‘the vigilant protection of constitutional freedoms is nowhere
more vital than in the community of American schools.’”15 Further, these protections apply
even to highly offensive speech on campus: “[T]he mere dissemination of ideas — no matter
how offensive to good taste — on a state university campus may not be shut off in the name
alone of ‘conventions of decency.’”16

Given the long-recognized importance of First Amendment protections for students and
faculty, the Department of Education’s Office for Civil Rights (OCR) stated in 2003:

12
   Id.
13
   McCauley v. Univ. of the V.I., 618 F.3d 232 (3d Cir. 2010) (upholding district court’s invalidation of
university harassment policy on First Amendment grounds); DeJohn v. Temple Univ., 537 F.3d 301, 319 (3d
Cir. 2008) (striking down former sexual harassment policy on First Amendment grounds and holding that
because policy failed to require that speech in question “objectively” created a hostile environment, it
provided “no shelter for core protected speech”); Dambrot v. Cent. Mich. Univ., 55 F.3d 1177 (6th Cir. 1995)
(declaring university discriminatory harassment policy facially unconstitutional); Roberts v. Haragan, 346 F.
Supp. 2d 853 (N.D. Tex. 2004) (finding university sexual harassment policy unconstitutionally overbroad);
Bair v. Shippensburg Univ., 280 F. Supp. 2d 357 (M.D. Pa. 2003) (enjoining enforcement of university
harassment policy due to overbreadth); Booher v. Bd. of Regents, 1998 U.S. Dist. LEXIS 11404 (E.D. Ky. Jul. 21,
1998) (finding university sexual harassment policy void for vagueness and overbreadth); Corry v. Leland
Stanford Junior Univ., No. 740309 (Cal. Super. Ct. Feb. 27, 1995) (slip op.) (declaring “harassment by personal
vilification” policy unconstitutional); UWM Post, Inc. v. Bd. of Regents of the Univ. of Wis. Sys., 774 F. Supp.
1163 (E.D. Wis. 1991) (declaring university racial and discriminatory harassment policy facially
unconstitutional); Doe v. Univ. of Mich., 721 F. Supp. 852 (E.D. Mich. 1989) (enjoining enforcement of
university discriminatory harassment policy due to unconstitutionality).
14
   Texas v. Johnson, 491 U. S. 397, 414 (1989).
15
   Healy v. James, 408 U.S. 169, 180 (1972).
16
   Papish v. Bd. of Curators of the Univ. of Mo., 410 U.S. 667, 670 (1973).


                                                                                                              8

                                                      009
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 12 of 86




        OCR has consistently maintained that schools in regulating the conduct of
        students and faculty to prevent or redress discrimination must formulate,
        interpret, and apply their rules in a manner that respects the legal rights of
        students and faculty, including those court precedents interpreting the
        concept of free speech. OCR’s regulations and policies do not require or
        prescribe speech, conduct or harassment codes that impair the exercise of
        rights protected under the First Amendment. . . . OCR interprets its
        regulations consistent with the requirements of the First Amendment, and
        all actions taken by OCR must comport with First Amendment principles.17

Indeed, were the Department to issue regulations interpreting Title IX that required the
violation of First Amendment rights, such an interpretation would receive no deference
and would be subject to invalidation by a court.18 Inclusion of all of the specific elements of
the Davis standard in its definition of sexual harassment, then, is an important component
of the Department’s responsibility to issue constitutionally sound regulations, especially as
“[b]road prophylactic rules in the area of free expression are suspect.”19

For many years, the Department of Education stated that it defined sexual harassment
consistently with the standard set forth in Davis. The Department’s 2001 Revised Sexual
Harassment Guidance, which also went through the notice-and-comment process,
instructed educational institutions that “the definition of hostile environment sexual
harassment used by the Court in Davis is consistent with the definition” used by the
Department.20

OCR has also explicitly rejected the idea that a different standard for harassment should be
used when a court determines liability in lawsuits against schools than when OCR
determines a school has violated Title IX for its own enforcement purposes. The 2001
guidance explains: “[S]chools benefit from consistency and simplicity in understanding
what is sexual harassment for which the school must take responsive action. A multiplicity
of definitions would not serve this purpose.”21




17
   Gerald A. Reynolds, Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter: First Amendment
(July 28, 2003), available at https://www2.ed.gov/about/offices/list/ocr/firstamend.html.
18
   See, e.g., Quincy Cable TV, Inc. v. FCC, 768 F.2d 1434, 1438 (1985) (holding that rules “fundamentally at odds
with the First Amendment . . . can no longer be permitted to stand”); see also Edward J. DeBartolo Corp. v. Fla.
Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575–76 (1988) (observing that courts will “not lightly
assume that Congress intended to infringe constitutionally protected liberties or usurp power
constitutionally forbidden it”).
19
   NAACP v. Button, 371 U.S. 415, 438 (1963) (“Precision of regulation must be the touchstone in an area so
closely touching our most precious freedoms.”)(internal citations omitted).
20
   Office for Civil Rights, Dep’t of Educ., Notice of Revised Sexual Harassment Guidance, 66 Fed. Reg. 5512
(Jan. 19, 2001), available at https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf.
21
   Id. at vi.


                                                                                                               9

                                                       010
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 13 of 86




Over the years, plaintiffs have successfully used the Davis standard to hold institutions
accountable for their deliberate indifference to student-on-student harassment.22 Courts
have also effectively protected the First Amendment rights of students by applying the
standard.23

In 2013, the Department of Education explicitly departed from the Davis standard, when it
and the Department of Justice told colleges and universities across the country to define
sexual harassment as “any unwelcome conduct of a sexual nature,” including “verbal
conduct.”24 The government’s promulgation of this broad definition of harassment, which
fails to meet even the basic Title IX requirement that the actions or expression labeled as
“harassment” be targeted at someone on the basis of sex,25 led many universities to adopt
similar subjective and nearly limitless definitions of sexual harassment that infringe on
students’ and faculty members’ right to free speech.26



22
   See, e.g., Niesen v. Iowa St. Univ., 2017 U.S. Dist. LEXIS 221061 (S.D. Iowa Nov. 3, 2017) (denying motion to
dismiss student’s Title IX claim for retaliation that she experienced after reporting an alleged sexual assault
because the university did not respond to her complaints about the retaliation); S.K. v. N. Allegheny Sch. Dist.,
168 F. Supp. 3d 786, 797–98 (W.D. Pa. 2016) (holding plaintiff adequately pled Title IX claim where bullying of
plaintiff had grown to the point where it “was its own sport” and principal never punished the harassers); T.E.
v. Pine Bush Cent. Sch. Dist., 58 F. Supp. 3d 332, 365 (denying school district’s motion for summary judgment
on students’ Title VI claim for anti-Semitic harassment in part because a reasonable jury could find that a
“handful of assemblies . . . could not have plausibly changed the anti-Semitic sentiments of the student
harassers”). Interestingly, in its comment criticizing the proposed regulation’s departure from the 2011 Dear
Colleague Letter, the Victim Rights Law Center argues that the letter’s policies were necessary because, in
their eight years of advocacy before it was issued, “VRLC attorneys practiced in an arena characterized by
untrained adjudicators, unreliable and variable standards, and unaddressed complaints of sexual assault and
rape.” To support this contention, VRLC included a footnote (n.2) with a lengthy string cite of cases. In every
one of those cases, however, the court cited the Davis decision to allow a student’s lawsuit alleging that the
institution had been deliberately indifferent to unlawful discriminatory harassment to proceed. These cases
further demonstrate that the Davis standard is effective in holding institutions accountable under Title
IX. VRLC Comment, supra note 6.
23
   See, e.g., Nungesser v. Columbia Univ., 244 F. Supp. 3d 345, 366–67 (S.D.N.Y. 2017) (holding student accused
of rape could not invoke Title IX to “censor the use of the terms ‘rapist’ and ‘rape’” by the alleged victim of the
crime on the grounds that the accusation bred an environment of pervasive and severe sexual harassment for
the accused student); B.H. ex rel. Hawk v. Easton Area Sch. Dist., (3d Cir. 2013) (holding school district could
not invoke Title IX to prohibit students from wearing “I <3 boobies” bracelets intended to increase breast
cancer awareness); cf. Felber v. Yudof, 851 F. Supp. 2d 1182, 1188 (N.D. Cal. 2011) (dismissing Title VI claim
because other students’ criticisms of Israel and support for Hamas and Hezbollah in school plaza is pure
political speech and expressive conduct that does not suffice to create a hostile environment).
24
   Letter from Anurima Bhargava, Chief, Civil Rights Div., U.S. Dep’t of Justice, and Gary Jackson, Reg’l Dir.,
Office for Civil Rights, U.S. Dep’t of Educ., to Royce Engstrom, President, Univ. of Mont. and Lucy France,
Univ. Counsel, Univ. of Mont. (May 9, 2013), available at http://www.justice.gov/opa/documents/um-ltr-
findings.pdf.
25
   20 U.S.C. 1681(a). See, e.g., Wolfe v. Fayetteville, Ark. Sch. Dist., 648 F.3d 860, 867 (8th Cir. 2011); Burwell v.
Pekin Cmty. High Sch. Dist. 303, 213 F. Supp. 2d 917, 930 (C.D. Ill. 2002); Gallant v. Bd. of Trs. of Cal. State
Univ., 997 F. Supp. 1231, 1235 (N.D. Cal. 1998).
26
   Will Creeley, A year later, impact of Feds’ ‘Blueprint’ comes into focus, FIRE (Aug. 28, 2014),
https://www.thefire.org/year-later-impact-feds-blueprint-comes-focus.


                                                                                                                   10

                                                         011
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 14 of 86




To the extent the proposed regulations appear to be a departure, as some critics have
alleged, that is only because the Departments of Education and Justice have, in recent
years, insisted upon an unconstitutionally broad definition of sexual harassment
unsupported by statutes, regulations, or case law. The new proposed definition is in fact a
welcome return to consistency with the law itself.

One final point worth noting about Davis is that while it sets forth constitutional guidelines
for what may and may not be punished under Title IX, it does not preclude institutions from
addressing conduct that does not meet its standard in non-punitive ways. Examples of
lawful responses to conduct that does not meet Davis would include providing the
complainant with supportive measures, responding to the conduct in question with
institutional speech, or offering programming designed to foster a welcoming campus
climate more generally.

Helpfully, the proposed regulations define non-punitive “supportive measures”:

       Proposed section 106.44(e)(4) defines “supportive measures” as non-
       disciplinary, non-punitive individualized services offered as appropriate, as
       reasonably available, and without fee or charge, to the complainant or the
       respondent before or after the filing of a formal complaint or where no
       formal complaint has been filed.

The proposed regulations further state:

       [S]uch measures are designed to restore or preserve access to the recipient’s
       education program or activity, without unreasonably burdening the other
       party; protect the safety of all parties and the recipient’s educational
       environment; and deter sexual harassment. Supportive measures may
       include counseling, extensions of deadlines or other course-related
       adjustments, modifications of work or class schedules, campus escort
       services, mutual restrictions on contact between the parties, changes in work
       or housing locations, leaves of absence, increased security and monitoring of
       certain areas of the campus, and other similar measures.

FIRE believes schools should have a robust system for responding to reports of sexual
misconduct even when those who come forward are not comfortable with filing an official
report or with pursuing disciplinary charges against the alleged perpetrator. While these
measures must not be punitive, since no determination has been made of the validity of the
accusation, that must not stop schools from taking non-punitive measures to aid reporting
students. By focusing on providing these measures, the proposed rules return to Title IX’s
primary focus: ensuring that discrimination based on sex does not prevent students from
pursuing their educations.

Another misunderstood aspect of the proposed regulations is the definition of the term
“formal complaint.” The proposed regulations define “formal complaint” as “a document
signed by a complainant or by the Title IX Coordinator alleging sexual harassment against a

                                                                                            11

                                             012
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 15 of 86




respondent about conduct within its education program or activity and requesting
initiation of the recipient’s grievance procedures consistent with § 106.45.”

Critics have argued that this definition relieves institutions of the responsibility to respond
to allegations of sexual misconduct that occur off campus.27 This criticism is misplaced. In
Davis, the Supreme Court discussed the jurisdictional limitations of Title IX at length:

       The language of Title IX itself—particularly when viewed in conjunction with
       the requirement that the recipient have notice of Title IX’s prohibitions to be
       liable for damages—also cabins the range of misconduct that the statute
       proscribes. The statute’s plain language confines the scope of prohibited
       conduct based on the recipient’s degree of control over the harasser and
       the environment in which the harassment occurs. If a funding recipient
       does not engage in harassment directly, it may not be liable for damages
       unless its deliberate indifference “subject[s]” its students to harassment.
       That is, the deliberate indifference must, at a minimum, “cause [students] to
       undergo” harassment or “make them liable or vulnerable” to it. Random
       House Dictionary of the English Language 1415 (1966) (defining “subject” as
       “to cause to undergo the action of something specified; expose” or “to make
       liable or vulnerable; lay open; expose”); Webster’s Third New International
       Dictionary 2275 (1961) (defining “subject” as “to cause to undergo or submit
       to: make submit to a particular action or effect: EXPOSE”). Moreover,
       because the harassment must occur “under” “the operations of” a funding
       recipient, see 20 U.S.C. § 1681(a); § 1687 (defining “program or activity”), the
       harassment must take place in a context subject to the school district’s
       control, Webster’s Third New International Dictionary, supra, at 2487
       (defining “under” as “in or into a condition of subjection, regulation, or
       subordination”; “subject to the guidance and instruction of”); Random House
       Dictionary, supra, at 1543 (defining “under” as “subject to the authority,
       direction, or supervision of”).

       These factors combine to limit a recipient’s damages liability to
       circumstances wherein the recipient exercises substantial control over
       both the harasser and the context in which the known harassment occurs.
       Only then can the recipient be said to “expose” its students to harassment or
       “cause” them to undergo it “under” the recipient’s programs.

       [...]

       Where, as here, the misconduct occurs during school hours and on school
       grounds—the bulk of G. F.’s misconduct, in fact, took place in the classroom—

27
  Andrew Kreighbaum, Sharp Divide Over Trump Administration’s Title IX Overhaul, INSIDE HIGHER ED (Nov.
19, 2018), https://www.insidehighered.com/news/2018/11/19/devos-sexual-misconduct-rule-criticized-
survivor-advocates.


                                                                                                     12

                                                  013
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 16 of 86




        the misconduct is taking place “under” an “operation” of the funding
        recipient. See Doe v. University of Illinois, 138 F.3d, at 661 (finding liability
        where school fails to respond properly to “student-on-student sexual
        harassment that takes place while the students are involved in school
        activities or otherwise under the supervision of school employees”). In these
        circumstances, the recipient retains substantial control over the context in
        which the harassment occurs. More importantly, however, in this setting the
        Board exercises significant control over the harasser. We have observed, for
        example, “that the nature of [the State’s] power [over public school children]
        is custodial and tutelary, permitting a degree of supervision and control that
        could not be exercised over free adults.” Vernonia School Dist. 47J v. Acton,
        515 U.S. 646, 655 (1995).28

The Supreme Court has defined the jurisdictional limits of Title IX. It is not within the
authority of an agency to ignore those limitations. Further, when an incident of unlawful
sexual misconduct occurs off campus, educational institutions may be poorly situated to
properly investigate the situation compared with local law enforcement authorities.
Educational institutions’ attempts to investigate may also interfere with law enforcement’s
ability to investigate and prosecute crimes alleged to have taken place in their jurisdiction.
Indeed, in a December 9, 2014, hearing before the U.S. Senate Judiciary Subcommittee on
Crime and Terrorism, Angela Fleischer, Southern Oregon University’s Assistant Director
of Student Support and Intervention for Confidential Advising, testified:
        An assault happens. There is no clearly identified place for the victim to go
        for information, and she or he is encouraged by campus administrators to
        “just move on” or to accept help by engaging in the campus administrative
        process. The victim is never provided a clear explanation of the law
        enforcement response possibilities, or if police response is considered the
        investigation is often hindered by campus actions already taken.29

Testifying at the same hearing, Cornell University’s Police Chief Kathy Zoner agreed that
concurrent campus investigations have harmed law enforcement efforts. She explained:

        Concurrent investigations raise tricky issues for law enforcement and
        campus adjudicators to navigate. Campus police will, more likely than not,
        gather evidence that could be useful to the Title IX investigation. As a law
        enforcement officer conducting an investigation, my biggest concern is that
        sharing evidence may undercut a criminal case—which is on a much longer
        timeline—against a respondent. The collection and maintenance of evidence
        for a criminal prosecution is tightly controlled by procedural rules. This is

28
  Davis, 526 U.S. at 644–46 (emphases added).
29
  Joe Cohn, More on Senate Committee’s Hearing on Campus Sexual Assault, FIRE (Dec. 10, 2014),
https://www.thefire.org/senate-committees-hearing-campus-sexual-assault.


                                                                                                 13

                                                   014
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 17 of 86




           not the case with administrative proceedings. The way that campus officials
           receive and treat evidence in an administrative investigation can negatively
           impact its admissibility in court, potentially undermining a criminal case.
           Additionally, if evidence is discovered after an administrative case is closed
           that would affect or overturn a decision, both parties may have already
           suffered irreparable consequences.30

The commentary that accompanies the proposed regulation notes that courts have held
that some activity that occurs off campus may still constitute an “education program and
activity” subject to the requirements of Title IX. The commentary cites a recent federal
case to illustrate the point:

           Farmer v. Kansas State Univ., 2017 WL 980460, at * 8 (D. Kan. Mar. 14, 2017)
           (holding that a KSU fraternity is an “education program or activity” for
           purposes of Title IX because “KSU allegedly devotes significant resources to
           the promotion and oversight of fraternities through its websites, rules, and
           Office of Greek Affairs. Additionally, although the fraternity is housed off
           campus, it is considered a ‘Kansas State University Organization,’ is open
           only to KSU students, and is directed by a KSU instructor. Finally, KSU
           sanctioned the alleged assailant for his alcohol use, but not for the alleged
           assault. Presented with these allegations, the Court is convinced that the
           fraternity is an ‘operation’ of the University, and that KSU has substantial
           control over student conduct within the fraternity.”).

The commentary’s citation to Farmer clarifies that there is currently no bright-line rule in
favor of or against Title IX jurisdiction for off-campus conduct. Rather, it demonstrates
that to establish Title IX jurisdiction, the complainant will have to show some nexus—in
addition to the parties’ affiliation with the educational institution—between the alleged
conduct and the institution.

Other objections to the formal complaint definition are similarly unpersuasive. The Victim
Rights Law Center claims that requiring either the complainant or the Title IX coordinator
to sign a complaint is too cumbersome. They argue:

           Consider, for instance, institutions with satellite campuses with just one
           Title IX Coordinator. An individual is tasked with going in person to the Title
           IX Coordinator to report sexual harassment or sexual assault to learn about
           their options. If they are not ready to move forward with a formal complaint,
           they face having to come back in-person to file a formal complaint with a
           signature. This is further complicated by those students who do not have
           reliable transportation or extra funds to spend on transportation. The



30
     Id.


                                                                                             14

                                                 015
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 18 of 86




       restrictive definition imposes unnecessary barriers to filing a complaint that
       will detrimentally impact victims’ willingness to do so.31

Of course, the proposed regulation does not require that the complainant and the Title IX
coordinator meet in person. A student at a satellite campus could notify the Title IX
coordinator on the telephone or through an electronic communication, and because a
complaint can be initiated by the Title IX coordinator, that person can sign and initiate the
complaint. FIRE is unaware of any case in which a court has found a lack of actual notice
because the complaint was received by the institution electronically.

In a statement criticizing the proposed regulation, the American Civil Liberties Union had
this to say about the proposed regulation’s definition of “formal complaint”:

       Under the new rule, colleges and universities would only be obligated to take
       action if students make formal complaints to designated high-level school
       officials. If students reported their assaults to resident advisors, teaching
       assistants, coaches, or other school employees whom they know and trust,
       schools would not be obligated to intervene. Under prior Department of
       Education rules, schools were required to take action when students
       reported sexual violence to a much broader range of school employees —
       anyone whom a student would reasonably believe had the authority or
       responsibility to redress harassment.32

The ACLU’s comment overlooks the fact that there may be compelling reasons why
complainants would prefer that faculty, resident advisors, teaching assistants, coaches, or
other staff maintain their confidentiality. This provision may be kept in its current form; it
could also be amended to allow institutions to decide which categories of its employees
have an obligation to report information they receive from students to the Title IX
coordinator.

The definitions section of the proposed regulation cites 34 C.F.R. 66.846(a) to define sexual
assault so that institutions across the country are using a uniform definition. Local
jurisdictions may define sexual assault differently from what is found in that regulation, so
institutions may have a legal obligation to respond to conduct that meets the broadest of
whichever definitions apply in their locality.

There is a good argument to be made that institutional definitions of potentially unlawful
sexual conduct should be harmonized with the laws of the local jurisdiction in which the

31
  VRLC Comment, supra note 6.
32
  Emma J. Roth & Shayna Medley, Betsy DeVos Wants to Roll Back Civil Rights Protections For Students
Filing Complaints of Sexual Harassment or Assault, ACLU (Nov. 16, 2018),
https://www.aclu.org/blog/womens-rights/womens-rights-education/betsy-devos-wants-roll-back-civil-
rights-protections.



                                                                                                       15

                                                  016
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 19 of 86




campus is located so that young adults who attend college are not held to a different
standard of sexual behavior than their peers who are not currently attending an
educational institution. Nevertheless, tying the Department of Education’s enforcement to
the uniform federal definition is defensible. Doing so avoids a situation where the
Department has jurisdiction over an institution’s response to an allegation in one
jurisdiction, but not over an institution’s action (or inaction) with respect to identical
conduct in another jurisdiction with a narrower definition of sexual assault.

Section 106.44 Recipient’s Response to Sexual Harassment

Section 106.44 outlines educational institutions’ responsibility to respond to known
allegations of conduct that, if left unaddressed, may violate Title IX. The section begins:

           (a) General. A recipient with actual knowledge of sexual harassment in an
           education program or activity of the recipient against a person in the United
           States must respond in a manner that is not deliberately indifferent. A
           recipient is deliberately indifferent only if its response to sexual harassment
           is clearly unreasonable in light of the known circumstances.

This language faithfully tracks the Supreme Court’s holding with respect to institutions’
obligations under Title IX. In Davis, the Court explained:

           We stress that our conclusion here—that recipients may be liable for their
           deliberate indifference to known acts of peer sexual harassment—does not
           mean that recipients can avoid liability only by purging their schools of
           actionable peer harassment or that administrators must engage in particular
           disciplinary action. . . . School administrators will continue to enjoy the
           flexibility they require so long as funding recipients are deemed
           “deliberately indifferent” to acts of student-on-student harassment only
           where the recipient’s response to the harassment or lack thereof is clearly
           unreasonable in light of the known circumstances. The dissent
           consistently mischaracterizes this standard to require funding recipients to
           “remedy” peer harassment, post, at 658, 662, 668, 683, and to “ensur[e] that . .
           . students conform their conduct to” certain rules, post, at 666. Title IX
           imposes no such requirements. On the contrary, the recipient must merely
           respond to known peer harassment in a manner that is not clearly
           unreasonable. This is not a mere “reasonableness” standard, as the dissent
           assumes. See post, at 679. In an appropriate case, there is no reason why
           courts, on a motion to dismiss, for summary judgment, or for a directed
           verdict, could not identify a response as not “clearly unreasonable” as a
           matter of law.33



33
     Davis, 526 U.S. at 648–49 (emphasis added).


                                                                                              16

                                                   017
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 20 of 86




The opinion, authored by Justice Sandra Day O’Connor and joined by Justices John Paul
Stevens, David Souter, Stephen Breyer, and Ruth Bader Ginsburg, could not be clearer:
Educational institutions violate Title IX only when they are “deliberately indifferent to
known acts of peer harassment,” which is demonstrated only “where the recipient’s
response to the harassment or lack thereof is clearly unreasonable in light of the known
circumstances.” That the Department would propose complying with the Supreme Court’s
jurisprudence should be unremarkable.

The safe harbor provisions found in Section 106.44(b) are also sensible. They begin:

       (b) Specific circumstances. (1) A recipient must follow procedures consistent
       with § 106.45 in response to a formal complaint. If the recipient follows
       procedures (including implementing any appropriate remedy as required)
       consistent with § 106.45 in response to a formal complaint, the recipient’s
       response to the formal complaint is not deliberately indifferent and does not
       otherwise constitute discrimination under title IX.

Consistent with Davis, this provision states that when an institution properly opens a
formal complaint, follows procedures consistent with the regulations, and “implement[s]
any appropriate remedy as required,” it will not be found by the Department to have been
in violation of Title IX. The section also wisely requires institutions to open formal
complaints into allegations “[w]hen a recipient [institution] has actual knowledge
regarding reports by multiple complainants of conduct by the same respondent that could
constitute sexual harassment.”

The following paragraph, which addresses situations where no formal complaint has been
filed, provides a safe harbor when the institution “offers and implements supportive
measures designed to effectively restore or preserve the complainant’s access to the
recipient’s education program or activity.” Even then, to ensure that institutions aren’t
manipulating complainants into forgoing formal complaints, institutions are required,
when they offer these supportive measures, to “in writing inform the complainant of the
right to file a formal complaint at that time or a later date, consistent with other provisions
of this part.”

The focus on providing supportive measures, as opposed to taking punitive action, to meet
an institution’s obligations under Title IX—even in the absence of a formal complaint—
further demonstrates that the proposed regulations take sex-based discrimination
seriously. By prioritizing actions aimed at meeting the individual needs of complainants,
these regulations fulfill the commitment to nondiscrimination that Title IX demands for all
students.

Another noteworthy part of the safe harbor is Section 106.44(b)(5)’s explicit statement that
“[t]he Assistant Secretary will not deem a recipient’s determination regarding
responsibility to be evidence of deliberate indifference by the recipient merely because the



                                                                                              17

                                              018
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 21 of 86




Assistant Secretary would have reached a different determination based on an independent
weighing of the evidence.”34 FIRE agrees that the role of the Department in this area is not
to second-guess the outcomes of proceedings, but to ensure that complaints are addressed
using procedures that are fair.

Finally, Section 106.44(c) makes clear that institutions have the authority to remove
students on an emergency basis “provided that the recipient undertakes an individualized
safety and risk analysis, determines that an immediate threat to the health or safety of
students or employees justifies removal, and provides the respondent with notice and an
opportunity to challenge the decision immediately following the removal.” The following
paragraph describes institutions’ similar authority to place non-student employees on
administrative leave during pending investigations. Institutions must have this authority
to ensure that campuses remain safe while conducting investigations and grievance
procedures.

Taken as a whole, the safe harbor provisions mirror the commonsense approach developed
by the Supreme Court in Davis. This return to Davis is particularly important given the
readily observed tendency of funding recipients to overreact to directives from the
Department that suggest that their own decisions, even if procedurally sound, will be
subject to investigation and result in potentially expensive and embarrassing settlement
agreements on one hand, or losses in court on the other.35 Synchronizing the safe harbor
provisions with Supreme Court precedent governing institutional liability while providing
instruction on how to best deal with alleged incidents of sex-based discrimination—with or
without the filing of a formal complaint—should incentivize institutions to comply with
Title IX without prompting overreach that would compromise individual rights and cost
institutions untold dollars in legal and reputational costs.

Section 106.45 Grievance Procedures for Formal Complaints of Sexual Harassment

There is no doubt that institutions of higher education are legally and morally obligated to
respond to known instances of sex-based discrimination, including acts of sexual
harassment. In September 2017, when Secretary DeVos announced that the Department of
Education would promulgate new Title IX regulations, she emphasized the importance of
providing effective, fair grievance procedures to accomplish the goals of Title IX. As
Secretary DeVos stated: “No one benefits from a system that does not have the public’s

34
   This is similar to the treatment of good-faith investigations by employers into harassment under Title VII.
See, e.g., Swenson v. Potter, 271 F.3d 1184, 1196 (9th Cir. 2001); Harris v. L & L Wings, 132 F.3d 978, 984 (4th
Cir. 1997).
35
   For example, “[t]he higher education insurance group United Educators did a study of the 262 insurance
claims it paid to students between 2006 and 2010 because of campus sexual assault, at a cost to the group of
$36 million. The vast majority of the payouts, 72 percent, went to the accused—young men who protested
their treatment by universities.” Emily Yoffe, The College Rape Overcorrection, SLATE (Dec. 7, 2014),
http://www.slate.com/articles/double_x/doublex/2014/12/college_rape_campus_sexual_assault_is_a_seriou
s_problem_but_the_efforts.html.



                                                                                                              18

                                                      019
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 22 of 86




trust—not survivors, not accused students, not institutions and not the public.” FIRE
strongly agrees.

Currently, public confidence in university Title IX grievance procedures across the country
is low36—and for good reason. As the Rape, Abuse & Incest National Network (RAINN)
argued in its 2014 letter to the White House Task Force to Protect Students from Sexual
Assault:

        While we respect the seriousness with which many schools treat such
        internal processes, and the good intentions and good faith of many who
        devote their time to participating in such processes, the simple fact is that
        these internal boards were designed to adjudicate charges like plagiarism,
        not violent felonies. The crime of rape just does not fit the capabilities of such
        boards. They often offer the worst of both worlds: they lack protections for
        the accused while often tormenting victims.37

Campus sexual misconduct proceedings have too often failed complainants. For example,
after the University of Michigan settled a lawsuit by agreeing to set aside its finding against
the accused student, the complainant issued the following statement through her attorney:

        I caution all University of Michigan students and their parents to avoid
        reporting sexual violence or using the university’s Title IX process at all
        costs. . . . I urge you to be aware: the university process will take far longer
        than they represent it to take, the university does not follow through on
        commitments of support they purport to offer, and it does not follow its own
        mandated procedures when investigating sexual violence on its campus.
        Worst of all, I have come to believe they do not care about individual students
        seeking help and are more concerned with producing the paperwork which
        demonstrates compliance with U.S. Department of Education mandates.
        With the multiple efforts and initiatives the university has undertaken and
        administrators have espoused, the biggest threat on campus has now become
        the Title IX Sexual Assault Policy as implemented by the University.38


36
   A 2014 HuffPost/YouGov poll found that only fourteen percent of those surveyed thought colleges and
universities do a good job handling cases of students reporting rape, sexual assault, or harassment. Sixty
percent said they trusted colleges and universities to properly handle someone reporting rape, sexual assault,
or harassment “a little,” while twenty three percent said they did not trust them at all. Peter Moore, Poll
Results: Sexual Assault, YOUGOV (Feb. 3, 2014, 3:34 PM), https://today.yougov.com/topics/legal/articles-
reports/2014/02/03/poll-results-sexual-assault.
37
   Rape, Abuse & Incest National Network, Letter to the White House Task Force to Protect Students from
Sexual Assault (Feb. 28, 2014), available at https://www.rainn.org/images/03-2014/WH-Task-Force-
RAINN-Recommendations.pdf.
38
   David Jesse, U-M drops nonconsensual sex finding to settle suit, DETROIT FREE PRESS (Sept. 12, 2015, 11:13
AM), https://www.freep.com/story/news/local/michigan/2015/09/12/u-m-drops-nonconsensual-sex-
finding-settle-suit/72145304.


                                                                                                            19

                                                     020
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 23 of 86




Litigation over the University of Kentucky’s handling of Title IX complaints revealed how
that school’s process led a complainant to draw a similar conclusion.39 In an editorial in the
Washington Examiner, FIRE Vice President of Procedural Advocacy Samantha Harris
explained how the woman’s case demonstrates that procedural shortcomings of campus
proceedings have harmed complainants as well as the accused:

        According to [the complainant’s] lawsuit, the university held the first hearing
        without the accused student present, because he was attending a proceeding
        related to his criminal case. At the first university hearing, he was found
        responsible for sexual misconduct. But a university appeals board found that
        his due process rights had been violated because he had been unable to
        attend the hearing, and ordered a new, second hearing. The female student
        did not participate in the second hearing, and the accused student was again
        found responsible.

        However, the appeals board again found that the accused student’s due
        process rights had been violated, this time because he had been unable to
        question his accuser. The appeals board ordered another, third hearing,
        which the female student says caused her “mental health to deteriorate.” The
        accused student was found responsible a third time, the finding was
        overturned again on appeal, and the matter was sent back for a fourth
        hearing.

        When the university filed a motion asking the court to dismiss the woman’s
        case, the court declined. The court stated that “the University bungled the
        disciplinary hearings so badly, so inexcusably, that it necessitated three
        appeals and reversals in an attempt to remedy the due process deficiencies,”
        and that this had “profoundly affected Plaintiff’s ability to obtain an
        education at the University of Kentucky.” Moreover, the court held, the fact
        that the university had not yet scheduled a fourth hearing raised the
        possibility that the university had acted with “deliberate indifference”
        towards the alleged victim.

        Had the university conducted a full and fair hearing in the first place, this
        woman’s ordeal could have been over years ago. Instead, it continues to drag
        on more than two years later because of an undisputed lack of due process.
        This is a prime example of why due process is critical to protecting the
        interests of everyone involved in a judicial proceeding.40


39
   Doe v. Univ. of Ky., 2016 U.S. Dist. LEXIS 117606, *8 (E.D. Ky. Aug. 31, 2016), modified on other grounds, 2018
U.S. Dist. LEXIS 135633 (E.D. Ky. Aug. 10, 2018).
40
   Samantha Harris, Due process is crucial to justice, both for accusers and the accused, WASH. EXAMINER (Jan.
17, 2017), https://www.washingtonexaminer.com/due-process-is-crucial-to-justice-both-for-accusers-and-
the-accused.


                                                                                                                20

                                                       021
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 24 of 86




The examples from Michigan and Kentucky demonstrate that the presence of meaningful
procedural protections furthers Title IX’s goal of addressing sex-based discrimination.
While courts have not yet been uniform in determining what procedural protections are
necessary to satisfy the due process clause at public institutions, the Department has
authority under Title IX to mandate procedures calculated to meet those requirements and
advance the Department’s mission to curb sex-based discrimination.41 Increased attention
to and effort in the area of procedural protections has been shown to produce benefits with
regard to reducing repeat offenses42 and encouraging cooperation with investigations,43
both of which are vital components of any institutional effort to curb discrimination.
Likewise, such protections coupled with impartial trainings also help ensure that
conclusions reached in grievance procedures are not the result of gender stereotypes. All
these benefits advance the mission of Title IX.44

Unfair proceedings, which unfortunately represent the status quo on our nation’s
campuses, benefit no one. By delivering errant results such as those discussed above,
flawed proceedings undermine confidence in the system and cripple the ability of both the
Department and individual educational institutions to effectively address sex-based
discrimination. It is therefore unsurprising that current Title IX grievance procedures have
faced overwhelming criticism from a diverse range of organizations, individuals, scholars,
and state and federal courts for providing insufficient procedural protections. (See
Appendices 1, 2, and 3.)

Section 106.45 takes great strides towards reforming the injustices of the status quo.
Nevertheless, Section 106.45 could be improved through structural reorganization. The
section is divided into subsections that address “grievance procedures” and subsections

41
   Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 292 (1998).
42
   See, e.g., Angela R. Gover, Eve M. Brank, & John M. MacDonald, A Specialized Domestic Violence Court in
South Carolina: An Example of Procedural Justice for Victims and Defendants, 13 VIOLENCE AGAINST WOMEN
603 (2007); Paternoster, Raymond, et al., Do Fair Procedures Matter? The Effect of Procedural Justice on
Spouse Assault, 31 LAW & SOC’Y REV. 163 (1997).
43
   See, e.g., Tom Tyler, Phillip Atiba Goff & Robert J. MacCoun, The Impact of Psychological Science on Policing
in the United States: Procedural Justice, Legitimacy, and Effective Law Enforcement, 16 PSYCHOL. SCI. PUB. INT.
75 (2015); Tom R. Tyler & Jeffrey Fagan, Legitimacy And Cooperation: Why Do People Help the Police Fight
Crime in Their Communities?, 6 OHIO ST. J. CRIM. L. 231 (2008).
44
   Relatedly, both Harvard Law School professor Janet Halley and Atlantic columnist Emily Yoffe have also
observed potential racial bias against accused men of color that may be permeating campus Title IX
proceedings. See Janet Halley, Trading the Megaphone for the Gavel in Title IX Enforcement, 128 HARV. L. REV.
F. 103, 110–11 (Feb. 18, 2015), available at https://harvardlawreview.org/2015/02/trading-the-megaphone-
for-the-gavel-in-title-ix-enforcement-2; see also Emily Yoffe, The Question of Race in Campus Sexual-Assault
Cases, ATLANTIC (Sept. 11, 2017), https://www.theatlantic.com/education/archive/2017/09/the-question-of-
race-in-campus-sexual-assault-cases/539361. Under Title VI, institutions are also obligated to avoid
discrimination based on race. Requiring meaningful due process protections aids in the efforts to eliminate
racial discrimination because they ensure campus decisions are not made on the basis of racial stereotypes.
Because the Department has a legal responsibility to enforce multiple anti-discrimination statutes, its
regulations should be mindful of all of these obligations, and must avoid inviting one form of discrimination
in the name of combatting the other.


                                                                                                             21

                                                      022
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 25 of 86




that address “investigations into formal complaints.” Neither term is defined to clarify
whether one is a subset of the other, whether they overlap, or whether they are mutually
exclusive. Moreover, there are some protections, like the right to present witnesses and
evidence, that are set forth in the subsection on investigations into formal complaints but
are absent from the subsection on rules governing grievance procedures. Finally, there are
some paragraphs in the subsection dealing with investigations that discuss grievance
procedures. The regulations would benefit from clarifying at which stages of the process
the various rights provided apply. Unless a protection would not make sense in a specific
context, it should apply throughout.

Procedural Protections

Section 106.45(b)(1) sets forth the basic procedural requirements for grievance procedures
to comply with Title IX. FIRE will analyze each requirement.

The first requirement is that the proceedings must treat complainants and respondents
equitably:

         (i) Treat complainants and respondents equitably. An equitable resolution
         for a complainant must include remedies where a finding of responsibility for
         sexual harassment has been made against the respondent; such remedies
         must be designed to restore or preserve access to the recipient’s education
         program or activity. An equitable resolution for a respondent must include
         due process protections before any disciplinary sanctions are imposed[.]

FIRE agrees with this language as written.

Next, Subsection (ii) requires institutions to review all relevant evidence, whether it is
inculpatory or exculpatory. While this may seem obvious, legal complaints against
universities stemming from their adjudication of Title IX claims are rife with
allegations that universities have, in fact, ignored critical evidence, whether in a rush to
judgment or simply because of processes that do not provide appropriate avenues for
the collection and review of evidence.45 This is thus one of the most significant
protections introduced by the proposed regulations. The paragraph states:

         (ii) Require an objective evaluation of all relevant evidence—including both
         inculpatory and exculpatory evidence—and provide that credibility
         determinations may not be based on a person’s status as a complainant,
         respondent, or witness[.]




45
  See, e.g., Doe v. Ohio St. Univ., 219 F. Supp. 3d 645, 663 (S.D. Ohio 2016) (“[I]t is plausible that Doe’s right to
cross-examination was effectively denied by the Administrators’ failure to turn over critical impeachment
evidence.”).


                                                                                                                    22

                                                         023
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 26 of 86




We do not live in a world in which all complaints, of any type, have merit, nor do we live in
one in which all allegations, of any type, are false. Sorting out the merits of individual cases
requires reviewing all relevant evidence. FIRE supports this language.

Subsection (iii) prohibits conflicts of interest and requires those involved in the grievance
process to receive unbiased trainings to promote fairness. It reads:

        (iii) Require that any individual designated by a recipient as a coordinator,
        investigator, or decision-maker not have a conflict of interest or bias for or
        against complainants or respondents generally or an individual complainant
        or respondent. A recipient must ensure that coordinators, investigators, and
        decision-makers receive training on both the definition of sexual harassment
        and how to conduct an investigation and grievance process, including
        hearings, if applicable, that protect the safety of students, ensure due process
        protections for all parties, and promote accountability. Any materials used to
        train coordinators, investigators, or decision-makers may not rely on sex
        stereotypes and must promote impartial investigations and adjudications of
        sexual harassment[.]

Too many institutions have used—or are still using—training materials that would not
satisfy the requirements of this proposed language. For example, in 2011, Stanford
University used materials that trained student jurors in sexual misconduct cases to believe
that “act[ing] persuasive and logical” is a sign of guilt and that taking a neutral stand
between the parties is the equivalent of siding with the accused.46 Harvard Law professor
Janet Halley wrote about the bias inherent in the training materials used in 2014 at her
institution:

        Approximately two-thirds of the document is devoted to quotations from
        OCR documents and the Harvard Policy and Procedures about the standard
        to apply and the procedures to be used. The remaining third of the document
        (and thus the entire remainder of the training) provides a sixth-grade level
        summary of selected neurobiological research. The take-away lesson of these
        pages is that a victim of sexual assault may experience trauma, which in turn
        causes neurological changes, which in turn can result in “tonic immobility.”
        Tonic immobility, in turn, can cause the victim to appear incoherent and to
        have emotional swings, memory fragmentation, and “flat affect.” Her story
        “may come out fragmented or ‘sketchy,’” and she can be “[m]isinterpreted as
        being cavalier about [the event] or lying.” These problems, in turn, can cause

46
  Stanford Trains Student Jurors That ‘Acting Persuasive and Logical’ is Sign of Guilt; Story of Student Judicial
Nightmare in Today’s ‘New York Post,’ FIRE (July 20, 2011), https://www.thefire.org/stanford-trains-
student-jurors-that-acting-persuasive-and-logical-is-sign-of-guilt-story-of-student-judicial-nightmare-in-
todays-new-york-post-2; see also Excerpted Pages from Stanford Dean’s Administrative Review Process
Training Materials, 2010-2011, available at
https://d28htnjz2elwuj.cloudfront.net/pdfs/bb4ff4c3aff9d3b2450c44e9ec2f28f1.pdf.


                                                                                                               23

                                                       024
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 27 of 86




           police and sexual harassment investigators to dismiss serious claims,
           tragically because of symptoms of the trauma itself.

           So far, that is the only training provided to Harvard personnel handling
           sexual harassment claims directed to the social and psychological dynamics
           surrounding sexual assault. It is 100% aimed to convince them to believe
           complainants, precisely when they seem unreliable and incoherent. Without
           disputing the importance of the insights included in this section of the
           training, one can ask: precisely what do they prove? Surely not a claim that,
           because a complainant appears incoherent and unreliable, she has been
           assaulted.47

FIRE appreciates the importance of training first responders in how trauma may impact
complainants so that contact is made in a manner that elicits vital information without
discouraging complainants from coming forward. But training that suggests that those
involved in disciplinary processes should treat factual inconsistencies in a complainant’s
account as proof that the alleged event took place is at odds with fundamental fairness.
While some victims may indeed experience trauma in that way, it is problematic in the
extreme to broadly assume (and to instruct fact-finders) that inconsistencies in an
accuser’s account are proof he or she is telling the truth, or that the logic and
persuasiveness of the argument and/or evidence presented by the accused is properly
understood as a sign of guilt.

Impartiality is an essential element of a fair process. By prohibiting conflicts of interest,
forbidding institutions from using training materials that “rely on sex stereotypes,” and
instead requiring them to “promote impartial investigations and adjudications of sexual
harassment,” the proposed regulations take an important step towards removing bias from
campus grievance procedures.

Section (iv) addresses another cornerstone of any fair process: the presumption of
innocence. It instructs institutions to:

           (iv) Include a presumption that the respondent is not responsible for the
           alleged conduct until a determination regarding responsibility is made at the
           conclusion of the grievance process[.]

In FIRE’s Spotlight on Due Process 2018, we analyzed the policies of America’s top fifty
three universities as rated by U.S. News & World Report in 2017. Troublingly, we found that
nearly three-quarters (73.6%) of those institutions did not explicitly guarantee students




47
     Halley, supra note 44, at 109–10 (internal citations omitted) (emphasis in original).


                                                                                             24

                                                         025
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 28 of 86




that they will be presumed innocent until proven guilty.48 This number was unchanged
from the year before.49

Compounding this problem, many institutions have adopted definitions of consent that
have effectively shifted the burden onto the accused student to prove that he or she had
obtained consent.50 As one court put it, under an affirmative consent policy, “the ability of
an accused to prove the complaining party’s consent strains credulity and is illusory.”51

FIRE welcomes the language in subsection (iv). However, some institutions are using
definitions of consent that recognize the validity of consent only if the tribunal concludes
that it was clearly provided. Under these, and similar formulations, when it is unclear
whether consent was provided, the presumption is that it was not. Few institutions will
acknowledge that these definitions of consent shift the burden of proof and nullify the
presumption of innocence. To address this concern, we urge the Department to expand
upon the section by adding a sentence declaring: “It is the obligation of the recipient to
prove every element of every alleged offense before the accused student may be found
responsible and punished for committing an alleged offense.” Finally, this section would
also benefit from adding language clarifying that fact-finders cannot hold accused students’
silence against them.

Subsection (v) requires institutions to complete grievance procedures in reasonably
prompt timeframes. The section reads:

        (v) Include reasonably prompt timeframes for conclusion of the grievance
        process, including reasonably prompt timeframes for filing and resolving
        appeals if the recipient offers an appeal, and a process that allows for the
        temporary delay of the grievance process or the limited extension of
        timeframes for good cause with written notice to the complainant and the
        respondent of the delay or extension and the reasons for the action. Good
        cause may include considerations such as the absence of the parties or
        witnesses, concurrent law enforcement activity, or the need for language
        assistance or accommodation of disabilities[.]

This section replaces prior guidance stating that institutions should typically complete
their grievance procedures within sixty days. While promptness is important, courts have

48
   Spotlight on Due Process 2018, FIRE, https://www.thefire.org/spotlight/due-process-reports/due-
process-report-2018 (last visited Jan. 30, 2019).
49
   Spotlight on Due Process 2017, FIRE, https://www.thefire.org/spotlight/due-process-reports/due-
process-report-2017 (last visited Jan 30, 2019).
50
   Tamara Rice Lave, Affirmative consent and switching the burden of proof, PRAWFSBLAWG (Sept. 3, 2015),
https://prawfsblawg.blogs.com/prawfsblawg/2015/09/affirmative-consent-and-switching-the-burden-of-
proof.html; Tamara Rice Lave, Affirmative Consent and Burden Shifting, Take 2, PRAWFSBLOG (Sept. 8, 2015),
https://prawfsblawg.blogs.com/prawfsblawg/2015/09/affirmative-consent-and-burden-shifting-take-
2.html.
51
   Mock v. Univ. of Tenn. at Chattanooga, No. 14-1687-II (Tenn. Ch. Ct. Aug. 10, 2015).


                                                                                                         25

                                                    026
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 29 of 86




held that delayed completion of grievance proceedings is not necessarily sufficient to
establish deliberate indifference. For example, in Oden v. Northern Marianas College, the
United States Court of Appeals for the Ninth Circuit held that deliberate indifference was
not established after an institution took nine months to hold a hearing and another ten
months to rule on a complaint, as the institution took other responsive steps during that
time period and there was no evidence that the delay prejudiced the complainant.52 Delays
may sometimes be necessary, especially when pushing forward too quickly could
compromise a concurrent criminal investigation.

The language in the proposed regulation appropriately encourages diligence on behalf of
institutions without imposing bright-line rules. FIRE supports this subsection.

Subsection (vi) and (vii) respectively require institutions’ grievance procedures to
“[d]escribe the range of possible sanctions and remedies that the recipient may implement
following any determination of responsibility” and “[d]escribe the standard of evidence to
be used to determine responsibility.”

FIRE supports both of these commonsense requirements because they will increase
parties’ understanding of the proceedings and decrease the possibility of arbitrary,
disproportionate, or inconsistent sanctions.

Subsection (viii) requires institutions’ grievance procedures to “[i]nclude the procedures
and permissible bases for the complainant and respondent to appeal if the recipient offers
an appeal.”

FIRE has two concerns about this language. First, it does not require that institutions allow
students found responsible to appeal. Providing a student who may be facing a suspension
or an expulsion the right to appeal is necessary to mitigate the risk that procedural
irregularities could result in the erroneous termination of a student’s education.

Second, we have long opposed requiring institutions to allow accusers to appeal a finding
that the accused was not responsible. Allowing an institution to re-try the same case
against a student cleared of wrongdoing is a threat to fundamental fairness prohibited in
analogous criminal proceedings by the Fifth Amendment’s bar against “double jeopardy.”
For the same reasons of fundamental fairness that our criminal justice system does not
allow double jeopardy, colleges and universities should not force their students to face new
hearings after being declared not guilty. Although these disciplinary hearings are not
formal criminal trials with the full scope of constitutional due process rights, neither are
they, as proponents of the “double jeopardy” provision like to assert, comparable to civil
suits. (In civil suits, both parties traditionally have rights to appeal.) For instance, unlike a
defendant in a civil lawsuit, accused students are not afforded the full panoply of
procedural safeguards and certainly cannot pay money to settle a case. Furthermore, a
guilty finding in a university disciplinary proceeding will result not simply in a loss of

52
     440 F.3d 1085 (9th Cir. 2006).


                                                                                                26

                                               027
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 30 of 86




money, but in a permanent and life-altering stigma that will cause irreparable harm to a
student’s educational, professional, and social prospects, even if the finding is later
reversed.53

The regulations should require institutions to allow accused students to appeal. They
should not require institutions to allow accusers to appeal.

Subsection (ix) requires that institutions’ grievance procedures “[d]escribe the range of
supportive measures available to complainants and respondents.” FIRE supports this
language because advising students about the remedies and resources available is a critical
step towards ensuring that students use them.

Rules Governing Notice of Formal Complaints

The next several sections describe the steps institutions must take upon receiving a formal
complaint. Section 106.45(b)(2) states:

        (2) Notice of allegations—(i) Notice upon receipt of formal complaint. Upon
        receipt of a formal complaint, a recipient must provide the following written
        notice to the parties who are known:

        (A) Notice of the recipient’s grievance procedures.

        (B) Notice of the allegations constituting a potential violation of the
        recipient’s code of conduct, including sufficient details known at the time
        and with sufficient time to prepare a response before any initial interview.
        Sufficient details include the identities of the parties involved in the incident,
        if known, the specific section of the recipient’s code of conduct allegedly
        violated, the conduct allegedly constituting sexual harassment under this
        part and under the recipient’s code of conduct, and the date and location of
        the alleged incident, if known. The written notice must include a statement
        that the respondent is presumed not responsible for the alleged conduct and
        that a determination regarding responsibility is made at the conclusion of the
        grievance process. The written notice must also inform the parties that they
        may request to inspect and review evidence under paragraph (b)(3)(viii) of
        this section and inform the parties of any provision in the recipient’s code of
        conduct that prohibits knowingly making false statements or knowingly
        submitting false information during the grievance process.

        (ii) Ongoing notice requirement. If, in the course of an investigation, the
        recipient decides to investigate allegations not included in the notice

53
   For a deeper look into why the dual appeals language should be revised, see Scott H. Greenfield, The Title IX
“Double Jeopardy” Question, SIMPLE JUSTICE (Nov. 18, 2018), https://blog.simplejustice.us/2018/11/18/the-
title-ix-double-jeopardy-question.


                                                                                                              27

                                                      028
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 31 of 86




        provided pursuant to paragraph (b)(2)(i)(B) of this section, the recipient
        must provide notice of the additional allegations to the parties, if known.

These notice requirements provide critical protections for accused students and
address serious deficiencies in the adjudication process at many colleges and
universities. The requirements of due process cannot be met at public institutions without
providing the accused notice of the charges with enough detail to fully understand the
allegations.54 Adequate time to prepare is similarly crucial.55 The proposed regulation’s
requirement that institutions notify the parties of any additional allegations should they
choose to broaden the scope of their investigation is another important safeguard against
arbitrary or unfair administrative action before or during a judicial proceeding.

FIRE supports the language in Section (2).

Rules Governing Investigations into Formal Complaints

The next section of the proposed rules addresses what institutions must do to properly
investigate formal complaints. The opening paragraph of the section is crucial:

        (3) Investigations of a formal complaint. The recipient must investigate the
        allegations in a formal complaint. If the conduct alleged by the complainant
        would not constitute sexual harassment as defined in § 106.30 even if proved
        or did not occur within the recipient’s program or activity, the recipient must
        dismiss the formal complaint with regard to that conduct.

Some critics have alleged that the proposed regulation’s use of the Davis standard to define
student-on-student harassment prevents institutions from initiating investigations into a
great deal of conduct. This criticism is misplaced.

As Section (3) sets forth, institutions “must investigate the allegations in a formal
complaint” (emphasis added). Similar to the standard used by courts to evaluate motions to
dismiss, only after the institution concludes that the conduct alleged by the complainant
falls short of the Davis standard—even if it were to be proven true—is the institution
required to dismiss the formal complaint. This provision ensures that no complaint is
ignored without institutions considering the sufficiency of the complaint, while
simultaneously preventing institutions from conducting lengthy investigations into



54
   See Goss v. Lopez, 419 U.S. 565, 579 (1975) (holding before a student could be suspended for ten or more
days, the due process clause entitles the student to notice of the charges against them and an opportunity to
contest them).
55
   See Tanyi v. Appalachian St. Univ., 14-cv-170, 2015 U.S. Dist. LEXIS 95577, at *17–18 (W.D.N.C. July 22,
2015) (“For all intents and purposes, Tanyi received notice of the new harassment charge at the eleventh
hour, when it was too late to mount an effective defense. . . . [A]t a minimum due process requires adequate
notice.”).


                                                                                                                28

                                                      029
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 32 of 86




expression that is protected under the First Amendment. Lengthy investigations into
protected speech violate the First Amendment.56

Like subsection (iv) in the section governing grievance procedures, subsection (i) in this
section deals with burdens of proof. It specifies:

        When investigating a formal complaint, a recipient must—

        (i) Ensure that the burden of proof and the burden of gathering evidence
        sufficient to reach a determination regarding responsibility rest on the
        recipient and not on the parties[.]

This language is a helpful reminder that the institutions themselves bear the burden of
proving a violation of their codes of conduct during disciplinary hearings. The burden does
not fall on the complainant to prove the allegation, even though the complainant’s
testimony may be a necessary component of proving the case. Nor does it fall on the
accused student to prove his or her innocence. This subsection, like Section 106.45(b)(1)(iv)
addressing the presumption of innocence in the grievance process, would benefit from the
addition of language clarifying that “it is the obligation of the recipient to prove every
element of every alleged offense before the accused student may be found responsible
and punished for committing an alleged offense.”

Subsection (ii) addresses the right of both the accused and the accuser to present witnesses
and evidence during the investigation of formal complaints. It reads:

        (ii) Provide equal opportunity for the parties to present witnesses and other
        inculpatory and exculpatory evidence[.]

Investigations are insufficiently thorough and risk significant error when the right to
present witnesses and evidence is not secured for both parties. Accordingly, FIRE supports
this language as written. This right, however, must apply beyond the investigation stage.
Students must enjoy this right during the hearings themselves and during the appellate
process, where applicable.

Subsection (iii) prohibits schools from issuing gag orders on the parties during
investigations or from preventing the parties from gathering evidence to support their
cases. The subsection states that institutions may not:

        (iii) . . . restrict the ability of either party to discuss the allegations under
        investigation or to gather and present relevant evidence[.]



56
  See, e.g., White v. Lee, 227 F.3d 1214, 1226 (9th Cir. 2000) (holding an eight-month investigation into clearly
protected speech, coupled with questioning and requests to produce documents, violated the First
Amendment).


                                                                                                               29

                                                       030
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 33 of 86




Too often, institutions issue gag orders on students prohibiting them from discussing their
cases. In some instances, they have initiated disciplinary proceedings against students for
discussing their cases publicly. Student Landen Gambill’s experience at the University of
North Carolina at Chapel Hill illustrates the need for Subsection (iii). Gambill faced
disciplinary charges after she publicly criticized the university’s handling of her allegation
of sexual assault against a fellow student.57 This should not happen; students must not face
retaliation or punishment for complaining about how their grievances are handled. As the
proposed regulation and guidance before makes clear, institutions must not violate the
First Amendment in their pursuit of enforcing Title IX. Section (iii) is appropriate.
However, since the rights in this section should be protected beyond the time periods when
the allegations are under investigation, the proposed regulation should clarify that this
right is not thus limited.

Subsection (iv) addresses students’ right to the assistance of an advisor during the
grievance proceeding.58 The subsection reads:

        (iv) Provide the parties with the same opportunities to have others present
        during any grievance proceeding, including the opportunity to be
        accompanied to any related meeting or proceeding by the advisor of their
        choice, and not limit the choice of advisor or presence for either the
        complainant or respondent in any meeting or grievance proceeding;
        however, the recipient may establish restrictions regarding the extent to
        which the advisor may participate in the proceedings, as long as the
        restrictions apply equally to both parties[.]

The right to the assistance of an advisor throughout the process is of paramount
importance. Advisors are necessary to help students effectively navigate the campus
process, and to ensure that the proceedings are conducted fairly and by the rules.
The Department does not break new ground with this requirement, as this language
mirrors the Department’s regulations implementing the Violence Against Women Act
(VAWA). The commentary accompanying that regulation clarifies that students cannot be
prevented from selecting an attorney to serve as the “the advisor of their choice.” As was
the case with the VAWA regulations, though, Subsection (iv) unhelpfully allows
institutions to prohibit students’ advisors from actively participating throughout the

57
   Will Creeley, Student Critic of University of North Carolina’s Sexual Misconduct Procedures Faces Discipline
under Speech Code, FIRE (Feb. 26, 2013), https://www.thefire.org/student-critic-of-university-of-north-
carolinas-sexual-misconduct-procedures-faces-discipline-under-speech-code.
58
   This subsection is found under the section dealing with investigations into formal complaints, but explicitly
applies during any “grievance proceeding. “This is an example of one provision that would benefit from
additional clarification, as there is another subsection dedicated to rights during “grievance proceedings.”
FIRE feels strongly that the right to assistance of an advisor should be extended to the accuser upon filing a
complaint and to an accused student when he or she receives notice that a complaint has been filed against
them. This right should be continuous through the end of any appellate process. The proposed regulation
should be revised to reflect this.


                                                                                                              30

                                                      031
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 34 of 86




grievance process. (Subsequent language in Section 106.45(3)(vii) of this proposed rule
does provide for advisors to actively conduct cross-examinations.)

While FIRE supports the Department’s proposed rule requiring recipients to allow for
advisors to participate during cross-examinations, as discussed below, subsection (iv)
should be modified to allow for advisors to actively participate in all aspects of the
investigation and adjudicatory processes. Active participation of advisors is crucial
because the stakes during campus proceedings are extremely high.59 As FIRE has argued,
“[s]uspensions and expulsions don’t simply jeopardize a student’s education—they can end
a young person’s career before it has even begun.”60 Except in a handful of states61 that
statutorily require institutions to allow counsel to provide active representation during
campus disciplinary proceedings,

        students facing lengthy suspensions or expulsions typically faced these
        charges alone—or, if lucky, with an advisor who was nevertheless forbidden
        from actively participating in the hearing. Outside of North Carolina,
        eighteen-year-old students continue to be expected to competently
        represent themselves in proceedings, arguing against deans, administrators,
        and sometimes lawyers, many with decades of experience and advanced
        degrees. There is no way to make such a system fair to the accused without
        the right to representation.62

It is unreasonable to expect students with no legal training (and, most likely, no prior
experience in an adjudication of this nature) to adequately defend their interests in judicial
proceedings against campus administrators or institutional attorneys who do it for a
living.63 (Indeed, colleges and universities are perfectly free to fill every position in the
hearing process with experienced lawyers, should they wish to do so.)

59
   The stakes are even higher for international students, studying in the United States on visas. Students who
are no longer enrolled can lose their visas and face removal from the country. See, e.g., Doe v. Pa. St. Univ., No.
4:15-cv-02072, at 2 (M.D. Pa. Oct. 28, 2015) (“[B]ecause of Plaintiff’s immigration status, there is a presently
existing actual threat that should the alterations to his student status be entered, noticed, or otherwise
transmitted by the University, they will result in the initiation of federal immigration proceedings against
Plaintiff, with the ultimate consequence of his deportation from the United States and relocation to his
homeland of Syria, where he will face the potential for serious bodily harm and related injuries.”).
60
   Joe Cohn, College students deserve the right to hire counsel in expulsion hearings, THE HILL (Sept. 11, 2013),
https://thehill.com/blogs/congress-blog/education/321679-college-students-deserve-the-right-to-hire-
counsel-in-expulsion-hearings.
61
   N.C. Gen. Stat. § 116-40.11 (2018); N.D. Cent. Code § 15-10-56 (2018). Moreover, at least two states
statutorily allow students in expulsion hearings to remove the proceedings to administrative law hearings
where more comprehensive due process protections like the right to full legal representation is permitted.
Tenn. Code. §§ 4-5-301–4-5-325 (2010); Or. Rev. Stat. §§ 183.415–183.500 (2017).
62
   Cohn, supra note 60.
63
  While the problem is particularly acute with respect to students on the autism spectrum or who
suffer from other disabilities, it is also serious with respect to students without disabilities who
struggle with verbal communications or have limited advocacy skills. In a lawsuit against Drake


                                                                                                                 31

                                                        032
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 35 of 86




Active representation is necessary not only for the fairness of campus adjudications, but
also because of the potential ramifications of any concurrent or subsequent criminal
prosecution based on the conduct at issue in the campus judicial proceeding. Students
questioned by university administrators do not generally receive Miranda warnings prior
to making statements to investigators. They are not informed of their right to remain silent,
and, in some instances, universities have informed students that silence will be used as an
inference against them. For example, in its subsequently revised 2013–2014 Student
Handbook, Longwood University stated:

        The respondent may refrain from providing a statement or answering
        questions. However, the hearing board or officer, in determining student
        responsibility, may consider such silence, along with all other evidence in
        record, to determine responsibility or non-responsibility and/or appropriate
        sanctions.64

Complicating matters, statements made by students during campus tribunals may be used
against them in a criminal proceeding, because statements against one’s own interest are
generally not considered hearsay under the rules of evidence. The admissibility of
statements obtained in campus proceedings means that students who must represent
themselves in campus proceedings may be irrevocably waiving their Fifth Amendment
right to remain silent.

Susan Riseling, the chief of police and associate vice chancellor at the University of
Wisconsin at Madison, seized on this dynamic while speaking to college law enforcement
administrators. She reportedly

        described a case at Wisconsin, in which the Title IX investigation was the
        only reason police were able to arrest a student accused of raping his
        roommate’s girlfriend.

        The accused student denied the charges when interviewed by police, Riseling
        said. In his disciplinary hearing, however, he changed his story in an apparent
        attempt to receive a lesser punishment by admitting he regretted what had

University, for example, a student with a language-based learning disability argued that the
university had treated him unfairly in part because, due to “his learning disabilities, he was not
qualified to serve as his own attorney for nine hours during the hearing process.” Complaint ¶
155, Doe v. Drake Univ., No. 16-cv-00623 (S.D. Iowa filed Dec. 1, 2016), ECF 1. While that claim did not
survive summary judgment, and the case settled before that aspect of the decision could be
appealed, it demonstrates that this is an issue that must be addressed. Providing the right to active
representation of counsel in light of these concerns is hardly unprecedented. Indeed, Congress has
provided K–12 students with disabilities the right to legal representation in the Individuals with
Disabilities Education Act, 84 Stat. 175, as amended, 20 U.S.C. § 1415(h).
64
  Longwood University, Student Handbook 2013–2014 23 (Aug. 15, 2013), available at
http://web.archive.org/web/20140404193823/http://www.longwood.edu/assets/judicial/Handbook.pdf.


                                                                                                       32

                                                   033
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 36 of 86




       occurred. That version of events was “in direct conflict with what he told
       police,” Riseling said. Police subpoenaed the Title IX records of the hearing
       and were able to use that as evidence against the student.

       “It’s Title IX, not Miranda,” Riseling said. “Use what you can.”65

In one particularly alarming case at Auburn University, both parties were entitled to have
attorneys present, but neither lawyer was allowed to actively participate during the
proceeding. The case is nevertheless egregious because the attorney for the accuser was in
fact the city attorney prosecuting the accused student in criminal court for a simple assault
charge stemming from the same allegation, making a mockery of Miranda protections.66

The penalty for rape in states across the country is severe. Students should not have to
choose between defending themselves on campus and preserving their Fifth Amendment
rights. Providing students with the right to active assistance of counsel is the only way, shy
of changing the rules of evidence in each jurisdiction, to avoid forcing students to make this
impossible choice.

The insight and expertise provided by advisors (including but not limited to attorneys) is
therefore crucially important throughout the proceedings, from the notification of
allegation to the conclusion. FIRE urges the Department to revise the proposed rule to
ensure these protections are included in the final rules.

The next subsection sets forth the requirement that institutions provide sufficiently
detailed notice to the parties regarding each phase of the grievance process with sufficient
time to prepare.

       (v) Provide to the party whose participation is invited or expected written
       notice of the date, time, location, participants, and purpose of all hearings,
       investigative interviews, or other meetings with a party, with sufficient time
       for the party to prepare to participate[.]

Due process at public institutions requires adequate notice of the charges with enough
detail to fully understand the allegations.67 Adequate time to prepare is also crucial. FIRE
supports the language in Subsection (v).

Subsection (vii) requires recipients at institutions of higher education to provide live
hearings and to allow cross-examination of all parties, including witnesses, and it requires
that advisors conduct cross-examination. The section states in part:

65
   Jake New, Making Title IX Work, INSIDE HIGHER ED (July 6, 2015),
https://www.insidehighered.com/news/2015/07/06/college-law-enforcement-administrators-hear-
approach-make-title-ix-more-effective.
66
   James Taranto, Taranto: An Education in College Justice, WALL ST. J., Dec. 6, 2013,
https://www.wsj.com/articles/behind-the-auburn-curtainbehind-the-auburn-curtain-1385756706.
67
   See Goss, 419 U.S. at 579.


                                                                                               33

                                               034
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 37 of 86




        For institutions of higher education, the recipient’s grievance procedure
        must provide for a live hearing. At the hearing, the decision-maker must
        permit each party to ask the other party and any witnesses all relevant
        questions and follow-up questions, including those challenging credibility.
        Such cross-examination at a hearing must be conducted by the party’s
        advisor of choice . . . . If a party does not have an advisor present at the
        hearing, the recipient must provide that party an advisor aligned with that
        party to conduct cross-examination.

A student’s right to attend a university should be compromised only if he or she has been
found responsible of serious misconduct after fair hearings that include meaningful
procedural protections. FIRE supports the provisions in this subsection, which will
increase the fundamental fairness of the proceedings in several ways.

The first important protection included in Subsection (vii) is the requirement that
institutions of higher education provide a live hearing in their procedures for determining
whether a violation has occurred. The proposed rule is a helpful correction to prior
guidance that allowed, and even encouraged, schools to have a “single investigator”
adjudicate sexual misconduct cases through a series of separate meetings with the parties
and witnesses. The elimination of the “single-investigator model” is of critical
importance to the fairness and reliability of campus sexual misconduct proceedings.
Requiring a live hearing ensures that all parties see exactly the same evidence and
testimony as the fact-finder, so that each party can rebut or buttress that evidence and
testimony as fully as he or she is able. It also decreases the chance that the biases of a single
investigator and/or fact-finder may warp the process to the extent that its outcome is
determined not by the facts and a desire for a just outcome, but by prejudice, well-
intentioned or otherwise.68

The proposed rule also requires institutions to allow meaningful cross-examination of all
witnesses, including the parties. The Supreme Court of the United States has called cross-
examination the “greatest legal engine ever invented for the discovery of truth,”69 and it is
especially crucial in cases turning on witness testimony or the credibility of a complainant
or respondent. The United States Court of Appeals for the Sixth Circuit recently recognized
the essential importance of cross-examination in campus adjudications involving a
credibility determination, or when facts were in dispute, in September 2018. In Doe v.
Baum, it held:

        [I]f a public university has to choose between competing narratives to resolve
        a case, the university must give the accused student or his agent an

68
   See, e.g., Doe v. Brandeis Univ., 177 F. Supp. 3d 561 (D. Mass. 2016) (“The dangers of combining in a single
individual the power to investigate, prosecute, and convict, with little effective power of review, are obvious.
No matter how well-intentioned, such a person may have preconceptions and biases, may make mistakes, and
may reach premature conclusions.”).
69
   California v. Green, 399 U.S. 149, 158 (1970).


                                                                                                              34

                                                      035
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 38 of 86




        opportunity to cross-examine the accuser and adverse witnesses in the
        presence of a neutral fact-finder.70

The court further observed:

        Without the back-and-forth of adversarial questioning, the accused cannot
        probe the witness’s story to test her memory, intelligence, or potential
        ulterior motives. Nor can the fact-finder observe the witness’s demeanor
        under that questioning. For that reason, written statements cannot
        substitute for cross-examination.71

For these reasons, FIRE strongly supports the proposed rule requiring live hearings and
cross-examination as essential to a fair and reliable process.

While FIRE supports the Department’s proposed rule requiring recipients to allow
advisors to participate during cross-examinations, the rule should be modified to allow for
advisors to actively participate in all aspects of the investigation and adjudicatory
processes, as explained above. We also note that the lack of an advisor is not sufficient
reason to deny a party his or her due process rights, including an opportunity to cross-
examine witnesses.72

FIRE supports the provisions of Subsection (vii) regarding separate rooms for cross-
examination of parties upon request of the complainant or respondent if the recipient
provides technology that allows the decision-maker to see and hear the party answering
questions. FIRE also supports the provision requiring a decision-maker to explain, on the
record, the rationale behind any decision to deny the advisor the right to ask any specific
question. Placing the rationale on the record lessens the potential for abuse of discretion
and allows those involved in appeals processes, as well as courts, to better review those
decisions if necessary.

Subsection (viii) requires an institution to disclose the evidence it has collected as part of
its investigation into alleged sexual misconduct. The section reads:

        (viii) Provide both parties an equal opportunity to inspect and review any
        evidence obtained as part of the investigation that is directly related to the
        allegations raised in a formal complaint, including the evidence upon which
        the recipient does not intend to rely in reaching a determination regarding
        responsibility, so that each party can meaningfully respond to the evidence
        prior to conclusion of the investigation. Prior to completion of the
        investigative report, the recipient must send to each party and the party’s
        advisor, if any, the evidence subject to inspection and review in an electronic

70
   Baum, 903 F.3d at 578.
71
   Id. at 582 (internal citations omitted).
72
   Faretta v. California, 422 U.S. 806, 819–20 (1975).


                                                                                                 35

                                                         036
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 39 of 86




        format, such as a file sharing platform, that restricts the parties and advisors
        from downloading or copying the evidence, and the parties shall have at least
        ten days to submit a written response, which the investigator will consider
        prior to completion of the investigative report. The recipient must make all
        such evidence subject herein to the parties’ inspection and review available
        at any hearing to give each party equal opportunity to refer to such evidence
        during the hearing, including for purposes of cross-examination[.]

This section is necessary because the language of the Department of Education’s 2014
regulations on Violence Against Women Act requires only that “the accuser, the accused,
and appropriate officials are given timely and equal access to information that will be used
during informal and formal disciplinary meetings and hearings.”73 Under this formulation,
an institution could conceal exculpatory or inculpatory evidence so long as it did not plan
to use that evidence in its disciplinary proceedings. Such a rule presents a dangerous moral
hazard by incentivizing institutions to hold back evidence that may not further their
reputational or economic interests.

FIRE understands that the question of whether the Department of Education should
further regulate what constitutes evidence “directly related to the allegations” is important
given the sensitive nature of certain medical records that may be in an institution’s
possession. While FIRE takes no position on whether the Department should further
regulate here, institutions will have to deal with instances where a student’s behavior74 or
medical records75 may be of relevance to a complaint and other instances where inclusion
of such information could violate a student’s privacy or be unduly prejudicial.

FIRE supports Subsection (viii) as it is written. We do not have an opinion on whether the
Department should clarify this with further regulation.

Subsection (ix) obligates institutions to create an investigative report summarizing the
evidence and to share it with the parties at least ten days prior to any adjudication. FIRE
thinks this requirement is sensible because it allows sufficient time for all parties to be fully
prepared for the proceedings.

Rules Governing the Determination Regarding Responsibility


73
   Violence Against Women Act, 79 Fed. Reg. 62751 (effective July 1, 2015).
74
   See, e.g., Scusa v. Nestle U.S.A. Co., 181 F.3d 958, 966 (8th Cir. 1999); State v. Garron, 177 N.J. 147, 165–66
(2003).
75
   See, e.g., Doe v. Univ. of S. Cal., 29 Cal. App. 5th 1212, 1238 (2018) (“We agree USC violated its own
procedures by failing to request that Jane provide her clothes or consent to release her medical records.”)
(emphasis in original); Doe v. Regents of Univ. of Cal., 28 Cal. App. 5th 44, 57 (2018) (“Without access to the
complete SART report, John did not have a fair opportunity to cross-examine the detective and challenge the
medical finding in the report. The accused must be permitted to see the evidence against him. Need we say
more?”).



                                                                                                                36

                                                       037
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 40 of 86




Section (4) sets forth the requirements of how institutions must make their determination
of responsibility and how they must communicate that decision with the parties.
Subsection (i) states:

        (i) The decision-maker(s), who cannot be the same person(s) as the Title IX
        Coordinator or the investigator(s), must issue a written determination
        regarding responsibility. To reach this determination, the recipient must
        apply either the preponderance of the evidence standard or the clear and
        convincing evidence standard, although the recipient may employ the
        preponderance of the evidence standard only if the recipient uses that
        standard for conduct code violations that do not involve sexual harassment
        but carry the same maximum disciplinary sanction. The recipient must also
        apply the same standard of evidence for complaints against students as it
        does for complaints against employees, including faculty.

First, this paragraph prevents institutions from allowing the Title IX Coordinator or
investigators to render the decision. Separating those functions is important to reduce the
possibility that one person’s bias will permeate the process. Second, the paragraph requires
institutions to place their decisions in writing. This is helpful to avoid any confusion as to
what was decided and to provide a written record for appeals or other administrative needs.

The provision allows institutions to use either the preponderance of the evidence standard
or the clear and convincing standard as its burden of proof, provided that the institution
uses the same standard for hearings involving “conduct code violations that do not involve
sexual harassment but carry the same maximum disciplinary sanction” and provided that
the same standard used in complaints against students is also used in complaints against
employees, including faculty.

Students, employees, and faculty all deserve robust procedural protections.
Accordingly, FIRE supports this uniformity requirement. Institutions should not be
permitted to disfavor certain constituencies by requiring lower burdens of proof for
them to be punished. Campuses should use the same standard of evidence whenever a
hearing could lead to lengthy suspensions, expulsions, or termination of employment.

FIRE has consistently criticized the Department of Education’s 2011 “Dear Colleague”
letter-era position, which was adopted without notice and comment and in violation of the
Administrative Procedure Act, that institutions must use the preponderance of the
evidence standard when adjudicating Title IX cases. Given the high stakes, we believe that
institutions should be using the clear and convincing evidence standard instead.76 This


76
  Letter from Will Creeley, Director of Legal and Public Advocacy, Foundation for Individual Rights in
Education, to Russlynn Ali, Assistant Sec’y for Civil Rights, Office for Civil Rights, U.S. Dep’t of Educ. (May 5,
2011), available at https://www.thefire.org/fire-letter-to-office-for-civil-rights-assistant-secretary-for-civil-
rights-russlynn-ali-may-5-2011.


                                                                                                                37

                                                       038
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 41 of 86




intermediate standard is appropriate for these types of disputes. As the Supreme Court
explained in Addington v. Texas:

        One typical use of [this] standard is in civil cases involving allegations of
        fraud or some other quasi-criminal wrongdoing by the defendant. The
        interests at stake in those cases are deemed to be more substantial than mere
        loss of money . . . . Similarly, this Court has used the “clear, unequivocal and
        convincing” standard of proof to protect particularly important individual
        interests in various civil cases.77

As noted earlier, those accused of committing sexual misconduct before a campus tribunal
cannot (and obviously should not be able to) resolve the accusation through the exchange
of money with his or her accuser. Those found to have committed such offenses not only
suffer reputational damage but also are likely to be prevented from ever completing their
education. These consequences are fundamentally different from being on the losing side
of a lawsuit for money damages. They are consequences that no amount of money can
correct, and that warrant asking fact-finders to be more than 50.01 percent certain that
those accused actually committed the offense.

Despite our strongly held belief that the clear and convincing evidence standard is the more
appropriate standard to use in Title IX grievance procedures (and in other proceedings that
could result in lengthy suspensions or expulsions), we have never argued that the use of the
preponderance of the evidence standard, in and of itself, deprives accused students of
fundamental fairness. Rather, we have argued that its use is inappropriate and unfair in
settings that lack the procedural safeguards present in the civil and administrative
proceedings where it is typically employed.78

The proposed regulations, in their current form, provide many of the procedural
protections that FIRE identifies as necessary for a fair campus suspension or expulsion
hearing. In our Spotlight on Due Process 2018 report, we list what we consider to be the
essential elements of fundamental fairness in campus adjudications.79 They are:

        •   A clearly stated presumption of innocence, including a statement that a
            person’s silence shall not be held against them.

        •   Timely and adequate written notice of the allegations before any meeting
            with an investigator or administrator at which the student is expected to
            answer questions. Information provided should include the time and
            place of alleged policy violations, a specific statement of which policies

77
   441 U.S. 418, 424 (1979).
78
   Joseph Cohn, Campus is a Poor Court for Students Facing Sexual-Misconduct Charges, CHRON. OF HIGHER
EDUC. (Oct. 1, 2012), https://www.chronicle.com/article/Campus-Is-a-Poor-Court-for/134770.
79
   Spotlight on Due Process 2018, FIRE, https://www.thefire.org/spotlight/due-process-reports/due-
process-report-2018 (last visited Jan. 30, 2019).


                                                                                                         38

                                                  039
           Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 42 of 86




               were allegedly violated and by what actions, and a list of people allegedly
               involved in and affected by those actions.

           •   Adequate time to prepare for a reasonably prompt disciplinary hearing.
               Preparation shall include access to all evidence to be used at hearing.

           •   The right to impartial fact-finders, including the right to challenge fact-
               finders for conflicts of interest.

           •   The right to a meaningful hearing process. This includes having the case
               adjudicated by a person or group of people—ideally, a panel—distinct
               from the person or people who conducted the investigation (i.e. the
               institution must not employ a “single-investigator” model).

           •   The right to present all evidence directly to the fact-finder.

           •   The ability to question witnesses, including the complainant, in real time,
               and respond to another party’s version of events.

           •   The active participation of an advisor of choice, including an attorney (at
               the student’s sole discretion), during the investigation and at all
               proceedings, formal or informal.

           •   The meaningful right of the accused to appeal a finding or sanction.

           •   A requirement that factual findings leading to expulsion be agreed upon
               by a unanimous panel or supported by clear and convincing evidence.80

While the proposed regulations provide most of these protections, they do not prevent
institutions from using a respondent’s silence as evidence against him or her, require
institutions to offer the accused student an appeal, provide students with the right to fully
active legal representation at all stages of the process, or require that a hearing panel’s
decision must be unanimous to support an expulsion. While FIRE does not think it is wise
to allow institutions to use any standard lower than that of clear and convincing evidence
without requiring all of the above listed safeguards, we cannot support language that allows
institutions to use the preponderance standard in proceedings that do not, at a minimum,
allow the fully active participation of counsel. If the right to fully active representation by
counsel was included in the proposed regulation, we would support Section (4)(i) as
written. Without that addition, we urge the Department to require that institutions use the
clear and convincing standard.

Section (4)(ii) sets forth the requirements of what institutions must include in their
written determinations of Title IX proceedings. It states:

80
     Id.


                                                                                             39

                                                  040
      Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 43 of 86




       (ii) The written determination must include—

       (A) Identification of the section(s) of the recipient’s code of conduct alleged
       to have been violated;

       (B) A description of the procedural steps taken from the receipt of the
       complaint through the determination, including any notifications to the
       parties, interviews with parties and witnesses, site visits, methods used to
       gather other evidence, and hearings held;

       (C) Findings of fact supporting the determination;

       (D) Conclusions regarding the application of the recipient’s code of conduct
       to the facts;

       (E) A statement of, and rationale for, the result as to each allegation,
       including a determination regarding responsibility, any sanctions the
       recipient imposes on the respondent, and any remedies provided by the
       recipient to the complainant designed to restore or preserve access to the
       recipient’s education program or activity; and

       (F) The recipient’s procedures and permissible bases for the complainant
       and respondent to appeal, if the recipient offers an appeal.

Requiring institutions to thoroughly document how they handled an allegation from
beginning to end will benefit complainants, accused students, and institutions themselves.
Not only do all parties deserve an explanation, but these records will both help students
establish violations of their rights when corners have been unlawfully cut and exonerate
institutions when they behaved reasonably in light of the known circumstances.
Furthermore, requiring such documentation will itself lead institutions to take all due care
to ensure that they are respecting the process and the rights of all parties. As with our
earlier objection to allowing complainants to appeal cases when the accused has been
exonerated, we maintain our objection to the language referencing complainants’ rights to
appeal presented in Section 106.45(4)(ii)(F). We support the remainder of Subsection
(4)(ii).

The next paragraph governs an institution’s responsibility to simultaneously notify both
parties of the outcome and of appellate rights and deadlines. It also establishes when a
determination becomes final. It reads:

       (iii) The recipient must provide the written determination to the parties
       simultaneously. If the recipient does not offer an appeal, the determination
       regarding responsibility becomes final on the date that the recipient provides
       the parties with the written determination. If the recipient offers an appeal,
       the determination regarding responsibility becomes final at either the


                                                                                           40

                                             041
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 44 of 86




       conclusion of the appeal process, if an appeal is filed, or, if an appeal is not
       filed, the date on which an appeal would no longer be considered timely.

As advised above, offering the accused an appeal should not be optional. Any provisions,
including this one, that make providing those appeals optional should be revised. FIRE
supports the rest of the subsection.

Subsection (5) sets forth the requirements of appeals. It reads:

       (5) Appeals. A recipient may choose to offer an appeal. If a recipient offers an
       appeal, it must allow both parties to appeal. In cases where there has been a
       finding of responsibility, although a complainant may appeal on the ground
       that the remedies are not designed to restore or preserve the complainant’s
       access to the recipient’s education program or activity, a complainant is not
       entitled to a particular sanction against the respondent. As to all appeals, the
       recipient must:

       (i) Notify the other party in writing when an appeal is filed and implement
       appeal procedures equally for both parties;

       (ii) Ensure that the appeal decision-maker is not the same person as any
       investigator(s) or decision-maker(s) that reached the determination of
       responsibility;

       (iii) Ensure that the appeal decision-maker complies with the standards set
       forth in paragraph (b)(1)(iii) of this section;

       (iv) Give both parties a reasonable, equal opportunity to submit a written
       statement in support of, or challenging, the outcome;

       (v) Issue a written decision describing the result of the appeal and the
       rationale for the result; and

       (vi) Provide the written decision simultaneously to both parties.

FIRE objects to the language that allows institutions to prohibit appeals altogether and the
language that again requires institutions to allow complainants to appeal. If, however, an
accused student appeals, we agree with the requirement in Subsection (iv) that both parties
must be given “reasonable, equal opportunity to submit a written statement in support of,
or challenging, the outcome.”

Subsection (6) describes the rules governing informal resolutions of complaints. It states:

       (6) Informal resolution. At any time prior to reaching a determination
       regarding responsibility the recipient may facilitate an informal resolution
       process, such as mediation, that does not involve a full investigation and
       adjudication, provided that the recipient—
                                                                                              41

                                             042
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 45 of 86




       (i) Provides to the parties a written notice disclosing—

       (A) The allegations;

       (B) The requirements of the informal resolution process including the
       circumstances under which it precludes the parties from resuming a formal
       complaint arising from the same allegations, if any; and

       (C) Any consequences resulting from participating in the informal resolution
       process, including the records that will be maintained or could be shared; and

       (ii) Obtains the parties’ voluntary, written consent to the informal resolution
       process.

Other commenters have expressed concern about the fact that the proposed regulations
would allow schools to utilize practices like mediation to resolve allegations, warning that
mediation will harm reporting victims and chill students from coming forward. To take a
representative example, the victims’ rights advocacy organization Know Your IX argues
that “[u]nregulated mediation will turn us back to a time when schools pushed survivors to
‘work it out’ with their rapists. Reverting us back to this harmful status quo will allow for
schools and rapists to intimidate survivors into silence.”81

This characterization of the proposed regulations is misleading and inaccurate. Rather
than allowing for “unregulated” mediation, the proposed regulations would impose
important rules to govern any institutional use of the practice. Schools would be required
to satisfy several substantive conditions prior to attempting to resolve a complaint via
mediation or another “informal resolution process.”

To ensure that all participants are aware of what mediation would entail, the proposed
regulations would require the institution to provide both parties with thorough written
notice containing necessary details about the process. Specifically, both parties would be
notified in writing about the allegation at issue; what mediation requires from participants;
whether participation in mediation would prevent the parties from pursuing or resuming a
formal complaint process; and “[a]ny consequences resulting from participating in the
informal resolution process, including the records that will be maintained or could be
shared.” Requiring schools to provide students with this information prior to mediation
means students will be able to make an informed choice about whether they want to
participate.

Most vitally, under the proposed regulations, the school “must also obtain the parties’
voluntary, written consent to the informal resolution process.” In other words, mediation
may be attempted only when both parties agree—voluntarily, and in writing—to participate.

81
  Know Your IX (@knowyourIX), TWITTER (Nov. 16, 2018, 12:04 PM),
https://twitter.com/knowyourIX/status/1063477925746524160.


                                                                                             42

                                                 043
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 46 of 86




If either party does not want to mediate the dispute, then mediation is barred. These
proposed requirements anticipate and answer concerns about institutions pressuring
reporting victims into a mediation process against their will, or without a clear
understanding of what mediation will mean for them or their complaint. Any attempt by an
institution to pressure a student into an informal resolution would contravene these
regulations and should subject to investigation, sanction, and civil liability.

Moreover, as a recent comment by a group of attorneys and law professors points out, there
are times when mediation or other informal resolution may be in the best interest of both
parties:

        [M]isconduct is on a spectrum, and the facts are often nuanced. . . . For some
        cases, a constructive, non-punitive approach, in which schools take steps to
        resolve the specific concern and prevent recurrence of troublesome behavior
        while still ensuring that both parties can pursue their education, may be
        preferable and can avoid the disruption and potential long-term effects for
        both parties that result from a formal proceeding.82

The proposed regulations are also consistent with prior OCR practice with regard to sexual
harassment allegations. In the 2001 Revised Sexual Harassment Guidance, OCR provided
that “[g]rievance procedures may include informal mechanisms for resolving sexual
harassment complaints to be used if the parties agree to do so,” but noted that the office
“has frequently advised schools, however, that it is not appropriate for a student who is
complaining of harassment to be required to work out the problem directly with the
individual alleged to be harassing him or her, and certainly not without appropriate
involvement by the school (e.g., participation by a counselor, trained mediator, or, if
appropriate, a teacher or administrator).”83 Likewise, the now-rescinded 2011 “Dear
Colleague” letter stated that “[g]rievance procedures generally may include voluntary
informal mechanisms (e.g., mediation) for resolving some types of sexual harassment
complaints.”84
Rather than “reverting” to an “unregulated” status quo, then, the proposed rules would
provide more regulation of mediation than previous agency guidance by requiring those
schools that do allow for mediation to fully inform their students in writing about what it
will entail and by explicitly requiring written, voluntary agreement prior to participation.
Moreover, the proposed regulations do not require institutions to allow for mediation in

82
   Comments of Concerned Lawyers and Educators in Support of Fundamental Fairness for All Parties in Title IX
Grievance Proceedings, at 9 (Jan. 28, 2019), available at https://www.thefire.org/comments-of-concerned-
lawyers-and-educators-in-support-of-fundamental-fairness-for-all-parties-in-title-ix-grievance-
proceedings.
83
   Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or
Third Parties, 66 Fed. Reg. 5512 (Jan. 19, 2001).
84
   2011 Dear Colleague Letter, at 8.



                                                                                                          43

                                                    044
      Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 47 of 86




any or all circumstances; a school could make clear, as OCR has previously recommended
and mandated, that certain allegations are ineligible for mediation.

While FIRE supports the language in this subsection, we recommend adding language that
would require institutions to use trained mediators. Students should also be given
comprehensive written notice of the differences between the formal and informal
processes before they make their decision. Moreover, Subsection (C) should explicitly state
that statements made by students during the informal process will be excluded from
consideration in the formal process, should the formal procedures be subsequently
initiated to resolve the allegations arising out of the complaint. The subsection should also
require institutions to advise students participating in this process that their statements
provided during the informal process may be admissible against them in subsequent
criminal proceedings, unless some other source of privilege exists.
The final section of the proposed regulations address recordkeeping. The proposed
regulation states:

       (7) Recordkeeping. (i) A recipient must create, make available to the
       complainant and respondent, and maintain for a period of three years
       records of—

       (A) Each sexual harassment investigation including any determination
       regarding responsibility, any disciplinary sanctions imposed on the
       respondent, and any remedies provided to the complainant designed to
       restore or preserve access to the recipient’s education program or activity;

       (B) Any appeal and the result therefrom;

       (C) Informal resolution, if any; and

       (D) All materials used to train coordinators, investigators, and decision-
       makers with regard to sexual harassment.

       (ii) A recipient must create and maintain for a period of three years records of
       any actions, including any supportive measures, taken in response to a report
       or formal complaint of sexual harassment. In each instance, the recipient
       must document the basis for its conclusion that its response was not clearly
       unreasonable, and document that it has taken measures designed to restore
       or preserve access to the recipient’s educational program or activity. The
       documentation of certain bases or measures does not limit the recipient in
       the future from providing additional explanations or detailing additional
       measures taken.

FIRE supports Subsection (7). We note, however, that it would be appropriate for the
proposed regulations to require institutions to make documents like the training materials

                                                                                           44

                                              045
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 48 of 86




described in Section 106.45 (7)(i)(B) available to the public for review so that they may be
assured of the funding recipient’s compliance with Section 106.45(b)(1)(iii).

Directed Questions

At the conclusion of the proposed regulations, the Department asked a series of directed
questions. Most of the questions dealt with topics outside of the scope of FIRE’s mission.
Others have been addressed in this comment in the sections dealing specifically with the
issues raised in the questions.

FIRE does, however, also defend the rights of faculty, so we were pleased to see the
Department inquire as to whether rights provided to students under the proposed
regulations should also extend to employees. Faculty rights have been routinely threatened
and violated through what one might charitably call “overzealous” enforcement of the
previous Title IX mandates.85 In the executive summary of its 2016 report titled “The
History, Uses, and Abuses of Title IX,” the American Association of University Professors
explained with regard to faculty members:

        Critically, the current focus of Title IX on sexual violations has also been
        accompanied by regulation that conflates sexual misconduct (including
        sexual assault) with sexual harassment based on speech. This has resulted in
        violations of academic freedom through the punishment of protected speech
        by faculty in their teaching, research, and extra-mural speech. Recent
        interpretations of Title IX are characterized by an overly expansive
        definition of what amounts and kinds of speech create a “hostile
        environment” in violation of Title IX.86

Faculty should enjoy all the rights provided students through the proposed regulations.
These regulations should expressly state that institutions must provide their faculty
(defined broadly to include tenured faculty, non-tenured faculty, adjunct faculty, and all
staff with teaching responsibilities) the rights set forth in the proposed regulations.

The definition of student-on-student harassment, however, does not apply in contexts
where the parties are faculty members. The Supreme Court of the United States uses the
“severe or pervasive” standard for evaluating whether conduct constitutes harassment in
the employment context.87 In provisions addressing the conduct of employees, the


85
   Jeannie Suk Gersen, Laura Kipnis’s Endless Trial by Title IX, NEW YORKER (Sept. 20, 2017),
https://www.newyorker.com/news/news-desk/laura-kipniss-endless-trial-by-title-ix; see also Susan Kruth,
Law professor still subject to sanctions from Howard University for Brazilian wax hypothetical on quiz, FIRE
(Dec. 19, 2017), https://www.thefire.org/law-professor-still-subject-to-sanctions-from-howard-university-
for-brazilian-wax-hypothetical-on-quiz.
86
   American Association of University Professors, The History, Uses, and Abuses of Title IX,
https://www.aaup.org/report/history-uses-and-abuses-title-ix (last visited Jan. 30, 2019).
87
   Meritor Sav. Bank v. Vinson, 477 U.S. 57, 60 (1986).


                                                                                                           45

                                                     046
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 49 of 86




proposed regulations should apply standards the Supreme Court uses in the employment
context.

The regulations should be clear that they do not preclude the obligation of institutions to
honor any additional rights negotiated by faculty in any applicable collective bargaining
agreement or employment contract.

Additional Comments

Some states, including Tennessee and Oregon, have Administrative Procedure Acts that
give students enrolled in public colleges and universities the right to have suspension and
expulsion cases heard in administrative law proceedings.88 The procedural safeguards
provided to students in those proceedings generally exceed the rights set forth in these
proposed regulations. For example, students participating in those proceedings enjoy the
right to full representation of legal counsel.89

The proposed regulations would benefit from adding a provision that clarifies that nothing
in these regulations shall be interpreted to prevent the accused student from choosing to
have their case adjudicated in an administrative law setting, provided that the institution
advises the accused student in writing that it is the accused student’s sole choice as to
whether to have their case decided under those procedures or those offered on campus. The
notice should describe the differences between the procedures and rights provided in each
process. The proposed rule should also clarify that a student’s decision to have his or her
case decided in an administrative hearing does not relieve the institution of its obligation
under these regulations to provide both students with access to all of the evidence in its
possession. Nor does it relieve the institution of its obligation to consider the
appropriateness of providing non-disciplinary supportive measures.

Another way the proposed rule could be improved would be to add a rape shield provision
in the sections dealing with both grievance procedures and formal investigations at
institutions of higher education. In Section 106.45(b)(3)(vi), which governs only processes
at “elementary and secondary schools,” the proposed regulation states:

        [A]ll such questioning must exclude evidence of the complainant’s sexual
        behavior or predisposition, unless such evidence about the complainant’s
        sexual behavior is offered to prove that someone other than the respondent
        committed the conduct alleged by the complainant, or if the evidence
        concerns specific incidents of the complainant’s sexual behavior with respect
        to the respondent and is offered to prove consent. The decision-maker must
        explain to the party proposing the questions any decision to exclude
        questions as not relevant[.]

88
   Tenn. Code Ann. § 4-5-101 (2018) (Uniform Administrative Procedures Act); Tenn. Comp. R. & Regs. 1360-
04-01 (revised 2004); see also Or. Rev. Stat. Ann. § 183.417 (2018).
89
   Id.


                                                                                                        46

                                                   047
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 50 of 86




This language is thoughtful and should be added in the sections governing procedures
(including investigations) at postsecondary institutions.

FIRE also recommends adding a provision that expressly releases institutions that are
currently subject to settlement agreements with the Department from provisions that set
forth ongoing obligations that are inconsistent with the new regulations. This release
should be crafted carefully so that it does not affect any remedies provided to specific
students under the terms of the agreements.

Conclusion

Combating sex-based discrimination through effective enforcement of Title IX without
infringing on free speech or due process rights is necessary. Accordingly, FIRE is pleased
that the Department of Education has revisited its approach to handling these
responsibilities.

Too many critics of the Department’s new approach have argued that by providing due
process protections to the accused, the proposed regulations threaten the safety of victims.
FIRE does not agree that procedural protections put victims at risk. Nor do many others,
including Justice Ruth Bader Ginsburg. During a conversation with National Constitution
Center president and CEO Jeffrey Rosen last February, Justice Ginsburg weighed in on the
importance of restoring due process to these proceedings.90 In discussing the #MeToo
movement, Rosen asked the Justice, “What about due process for the accused?” Justice
Ginsburg responded:

        Well, that must not be ignored and it goes beyond sexual harassment. The
        person who is accused has a right to defend herself or himself. And we
        certainly should not lose sight of that, recognizing that these are complaints
        that should be heard. So, there’s been criticism of some college codes of
        conduct for not giving the accused person a fair opportunity to be heard, and
        that’s one of the basic tenets of our system, as you know. Everyone deserves a
        fair hearing.

Rosen asked follow-up questions. The exchange went as follows:

        Rosen: Are some of those criticisms of the college codes valid?

        Ginsburg: Do I think they are? Yes.

        Rosen: I think people are hungry for your thoughts about how to balance the
        values of due process against the need for increased gender equality.

90
  National Constitution Center, A Conversation with Justice Ruth Bader Ginsburg, YOUTUBE (Feb. 12, 2018),
https://www.youtube.com/watch?v=sN7rhjPBFts.




                                                                                                        47

                                                   048
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 51 of 86




       Ginsburg: It’s not one or the other. It’s both. We have a system of justice
       where people who are accused get due process, so it’s just applying to this
       field what we have applied generally.

Justice Ginsburg’s point is clear and persuasive: Due process for the accused and justice for
victims must never be considered mutually exclusive. The proposed rules realize this truth
and make great strides towards ensuring that the needs of complainants and accused
students are both met.

Thank you for your attention to FIRE’s analysis and suggestions. If the Department has any
questions regarding our input, please do not hesitate to contact us.

Respectfully submitted,


Joseph Cohn                                        Tyler Coward
Legislative and Policy Director                    Legislative Counsel




                                                                                           48

                                             049
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 52 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 2




                               050
7/8/2020              Case   1:20-cv-01468-CJN
                       University                             Document
                                  of Minnesota considers policy              64-1with Filed
                                                                changes to comply     new Title07/08/20
                                                                                                IX regulations |Page   53ofof
                                                                                                                University    86 Twin Cities
                                                                                                                           Minnesota




     University of Minnesota considers
     policy changes to comply with new
     Title IX regulations
     July 02, 2020




     What and when: University of Minnesota Board of Regents Meeting and
     Retreat (Wednesday, July 8 and Thursday, July 9, beginning at 9 a.m. both
     days)
     Where: Due to the COVID-19 pandemic, these meetings will be conducted
     virtually with a livestream publicly available at youtube.com/UMNRegents
     (http://youtube.com/UMNRegents)


     As public higher education institutions throughout the country consider
     necessary adjustments to sexual misconduct policies to comply with new
     federal Title IX regulations, the University of Minnesota Board of Regents will
                                                                            051
https://twin-cities.umn.edu/news-events/university-minnesota-considers-policy-changes-comply-new-title-ix-regulations                          1/3
7/8/2020              Case   1:20-cv-01468-CJN
                       University                             Document
                                  of Minnesota considers policy              64-1with Filed
                                                                changes to comply     new Title07/08/20
                                                                                                IX regulations |Page   54ofof
                                                                                                                University    86 Twin Cities
                                                                                                                           Minnesota

     consider proposed amendments to the University’s policies and processes
     during its July meeting.

     Released by the U.S. Department of Education (DOE) last month
     (https://www.insidehighered.com/news/2020/05/07/education-department-releases-
     final-title-ix-regulations), these regulations narrow the scope of sexual
     misconduct (including sexual harassment, sexual assault, stalking, and
     relationship violence) that educational institutions are required to prohibit. They
     also set requirements for how institutions must conduct grievance processes
     related to Title IX concerns. The University’s policies and procedures must
     comply with the federal regulations by Aug. 14.

     In many places, the DOE regulations set minimum standards and allow
     individual institutions to make policy choices appropriate for their unique
     needs. Since the DOE publicly announced these changes, University leaders
     have reiterated that the discretion built into this guidance will allow the
     University to continue providing effective and fair response to all types of
     sexual misconduct that harms University community members, whether that
     misconduct occurs on- or off-campus.

     The Board will discuss the following primary considerations related to these
     changes:

               A uniform standard of evidence for all Title IX cases, whether these
               matters involve students, faculty or staff;
               Adjustments to how live hearings are conducted, as well as the
               process for appealing University Title IX decisions;
               The size and composition of Title IX hearing panels;
               The scope of advisor roles for those assisting parties involved in these
               matters, and;
               The level of systemwide centralization the University will employ as it
               moves forward with updates to its processes.

     Since the initial DOE announcement, the University’s Office of Equal
     Opportunity and Affirmative Action, in collaboration with other University
     offices, has consulted broadly with students, faculty and staff systemwide to
     determine how the University can best meet these federal mandates on all five
     of its campuses. Though University administrators are continuing to gather
     feedback from governance groups and beyond, consultation in recent months
     is reflected in materials coming before 052
                                              the Board for consideration in July.
https://twin-cities.umn.edu/news-events/university-minnesota-considers-policy-changes-comply-new-title-ix-regulations                          2/3
7/8/2020              Case   1:20-cv-01468-CJN
                       University                             Document
                                  of Minnesota considers policy              64-1with Filed
                                                                changes to comply     new Title07/08/20
                                                                                                IX regulations |Page   55ofof
                                                                                                                University    86 Twin Cities
                                                                                                                           Minnesota

     As part of its July meetings, the Board is also expected to:

               Act on a recommendation for a one-time employee retirement
               incentive option.
               Hear the annual report from the University of Minnesota Alumni
               Association, which represents nearly 500,000 alums from the
               University's Twin Cities and Rochester campuses.
               Act on the purchase of 501 Oak Street SE in Minneapolis and the sale
               of 1.66 acres at UMore Park in Rosemount.

     For more information, including future meeting times, visit regents.umn.edu
     (https://regents.umn.edu).



     Read more: COVID-19 Stories, Insights, Expertise (/news-events/covid-19)




   Media Contacts

   Jake Ricker                           University Public                    612-625-7134                         rick0127@umn.edu
                                         Relations




      © 2020 Regents of the University of Minnesota. All rights reserved.

      The University of Minnesota is an equal opportunity educator and employer. Privacy
      Statement

      Report Web Disability-Related Issue




                                                                            053
https://twin-cities.umn.edu/news-events/university-minnesota-considers-policy-changes-comply-new-title-ix-regulations                          3/3
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 56 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 3




                               054
7/8/2020                Case 1:20-cv-01468-CJN DocumentTitle
                                                         64-1       Filed 07/08/20 Page 57 of 86
                                                             IX Information




TITLE IX INFORMATION

The University of Toledo is committed to creating a safe environment for everyone. Every person
learning, living, working and receiving health care on a University of Toledo campus has the right
to a safe and secure environment, free of harassment. The University has zero tolerance for sexual
misconduct against members of the University community.


     Report/Complaint Form



    COVID-19 INFORMATION:
     The Title IX O ice remains open and is functioning remotely at this time. Anyone impacted
     by sex/gender discrimination is encouraged to make a report through our online reporting
     system. The Title IX O ice is here to ensure that any reported sexual harassment, sexual
     violence, intimate partner violence, stalking, retaliation, or other sexually discriminatory
     behaviors are addressed equitably and promptly. You can file a report by clicking on the
     Report/Complaint Form button. You can also send an email to the Title IX O ice at
     TitleIX@UToledo.Edu and a sta member will be in contact with you to follow-up on any
     questions or concerns. During this time, investigations will be conducted virtually. All prior
     cases and interim measures are still being processed and if you have any further questions
     please do not hesitate to reach out to the Title IX O ice. Resources are still available during
     this time and can be found by clicking here. For additional updates from The University of
     Toledo on COVID-19 please click here. In case of an emergency please call 911.




A STATEMENT ON THE NEW TITLE IX REGULATIONS:

Greetings Rocket Community,
                                                          055
https://www.utoledo.edu/title-ix/                                                                      1/5
7/8/2020                Case 1:20-cv-01468-CJN DocumentTitle
                                                         64-1       Filed 07/08/20 Page 58 of 86
                                                             IX Information




The federal government earlier this week released new regulations regarding Title IX, the law that
prohibits sex-based discrimination and harassment at schools, colleges and universities. The
University of Toledo has been anticipating these new guidelines for a long time and we have been
reviewing our policies and procedures in preparation for their potential impact on our campus.


Now that the new regulations are here, the real work begins: understanding them, explaining them
and implementing them. In the coming weeks we will create opportunities for you to make your
voice heard throughout the review process.


The new regulations go into e ect on August 14, 2020. Between now and then, our Title IX team
here on campus will make sure that our policies and procedures align with the new federal
regulations, as well as with Ohio state laws, court decisions and our UToledo values and mission.


In the midst of changing laws and regulations, UToledo is committed to creating a safe
environment for everyone. Every person learning, living, working and receiving healthcare on our
campuses has the right to a safe and secure environment, free of harassment. The University has
zero tolerance for sexual misconduct against members of the University community. We are
committed to continued prevention and education programing.


Title IX actions are based in respect, sensitivity and dignity for all of our students, faculty and sta
members. Please contact the University’s Title IX O ice at
419.530.4191, titleix@utoledo.edu or utoledo.edu/title-ix with any questions, ideas or concerns.


Sincerely,

Phillip "Flapp" Cockrell, Ph.D.
Vice President for Student A airs
and Vice Provost

Vicky Kulicke, CAAP
Director, Title IX and Compliance

                                                          056
https://www.utoledo.edu/title-ix/                                                                         2/5
7/8/2020                Case 1:20-cv-01468-CJN DocumentTitle
                                                         64-1       Filed 07/08/20 Page 59 of 86
                                                             IX Information




UToledo is committed to ending sexual misconduct. We can’t do it alone. We all need to help.
We can do it. But we have to work together.


     SEXUAL MISCONDUCT INFORMATION                              UTOLEDO TITLE IX POLICY




WHAT IS TITLE IX
The University of Toledo is committed to educational and working environments that are free from
sex discrimination, including sexual harassment, sexual assault, or retaliation. Title IX of the
Education Amendments of 1972 (Title IX) is a federal law that prohibits sex discrimination. The
University’s policies are consistent with the requirements of Title IX, Title VII, as well as relevant
state laws.

The University encourages the reporting of sexual misconduct (including sex discrimination,
sexual harassment and sexual assault) or retaliation that may occur in its programs or activities, to
ensure that the University has an opportunity to address prohibited conduct. Reports may be
made by completing a complaint form or by contacting one of the Title IX deputies listed below.

If you are a student, faculty or sta member who believes you have been subjected to sexual
misconduct which includes sex discrimination, sexual harassment, sexual violence, sexual assault,
conduct that exploits another person in a sexual and non-consensual way (such as voyeurism and
non-consensual recording), stalking, dating violence, domestic violence, and indecent exposure or
retaliation, please submit complaints in writing to a Deputy Title IX Coordinator.


     Complaint Procedure And Form



UNIVERSITY O F TOL ED O TITLE IX & COMPLIAN CE TE AM
In accordance with Title IX regulations, the University has designated Vicky Kulicke, Director, Title
IX & Compliance with monitoring compliance with the Title IX regulations. Questions regarding
Title IX, as well as concerns and complaints of non-compliance, may be directed to:
                                                          057
https://www.utoledo.edu/title-ix/                                                                        3/5
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 60 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 4




                               058
         Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 61 of 86




                                          July 8, 2020


Azhar Majeed                                                Sent Via Email
Vice President of Policy Reform
Foundation for Individual Rights in Education
510 Walnut Street, Suite 1250
Philadelphia, PA 19106

Dear Mr. Majeed:

         Your June 18, 2020 letter to President David Szymanski was referred to my attention for
review and response. The University is proud to have earned FIRE’s highest “green light” rating for
its policies on student expression and appreciates FIRE’s diligence in continuing to be in contact with
us on matters of mutual concern.

      Since the U.S. Department of Education released its Final Rule under Title IX of the Education
Amendments of 1972 on May 6, 2020, the University has been working to revise not only its Student
Code of Conduct, but also its Sexual Misconduct and Title IX Sexual Harassment Regulation and its
Non-Discrimination, Equal Opportunity and Inclusion Regulation to comply with the final rule.

        The University must follow the Florida Board of Governors Regulation Development
Procedure for State University Boards of Trustees for promulgating its regulations. Currently, the
regulations have been noticed for review and public comment. Final approval lies with the
University’s Board of Trustees, which will meet on August 11, 2020.

        You can access these regulations at https://www.unf.edu/trustees/Regulations.aspx. Click on
“Regulations Under Review” and then “New Regulations”. These are under new regulations because
there were such significant changes we repealed the original version and are issuing new ones. We
welcome your review and any collaboration and feedback from FIRE during this notice and comment
period.

                                             Sincerely,




                                             Justin C. Sorrell
                                             Senior Associate General Counsel




                                                 059
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 62 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 5




                               060
7/8/2020              Case 1:20-cv-01468-CJN             Document
                              New Title IX policy on sexual harassment is 64-1     Filed
                                                                          taking shape      07/08/20
                                                                                       for S.D.             Page| KELOLAND.com
                                                                                                public universities 63 of 86




    BREAKING NEWS / COVID-19 in South Dakota: 79 new positive cases; Death toll remains at 98;
    Active cases at 864


    WEATHER ALERTS /
    Heat Advisory: Lac Qui Parle, Redwood, Yellow Medicine




    CAPITOL NEWS BUREAU


    New Title IX policy on sexual harassment is taking
    shape for S.D. public universities




       by: Bob Mercer

       Posted: Jun 17, 2020 / 04:14 AM CDT / Updated: Jun 17, 2020 / 02:48 PM CDT


                                                                           061
https://www.keloland.com/news/capitol-news-bureau/new-title-ix-policy-on-sexual-harassment-is-taking-shape-for-s-d-public-universities/   1/19
7/8/2020              Case 1:20-cv-01468-CJN             Document
                              New Title IX policy on sexual harassment is 64-1     Filed
                                                                          taking shape      07/08/20
                                                                                       for S.D.             Page| KELOLAND.com
                                                                                                public universities 64 of 86
    PIERRE, S.D. (KELO) — The panel that oversees South Dakota’s public universities
    will start work next week updating its sexual harassment policy.

    New federal Title IX rules take effect August 14. The state Board of Regents
    considers possible changes during a teleconference June 24.

    Final approval would come during the August 4-6 meeting in Pierre.

    Schools nationwide will be required to adopt either a ‘preponderance of evidence’ or
    ‘clear and convincing evidence’ as the standard. The South Dakota board currently
    uses a ‘preponderance’ standard.

    One of the federal changes calls for a live hearing when evidence may be challenged
    and witnesses cross-examined. The regents’ central of ce staff recommends the use
    of a hearing of cer and a contested-case format under state legal chapter 1-26 at
    the institutional level, rather than the current practice of later if a decision is
    appealed.

    This would be an improvement, according to the memo. “Using a hearing examiner
    and affording full due process at the onset enhances the probability of getting to the
    correct outcome sooner, rather than a later, an issue that has haunted Title IX
    nationally in a litany of high pro le court appeals in recent years.”

    The memo notes that the regents’ current process is woven into a several areas of
    the policy manual, including the subsection on student code of conduct and the
    subsection on human rights complaints procedures.

    “Consequently, the rough policy draft set forth in Attachment I represents a
    standalone policy that would be applicable to all sexual harassment matters. Once
    the substance of that policy is solidi ed, the ancillary policy adjustments will be
    addressed accordingly, with the nal package coming back to the Board for nal
    approval in August,” according to the memo.

    The regents govern South Dakota State University at Brookings, University of South
    Dakota at Vermillion, Dakota State University at Madison, Northern State University
                                                                           062
https://www.keloland.com/news/capitol-news-bureau/new-title-ix-policy-on-sexual-harassment-is-taking-shape-for-s-d-public-universities/   2/19
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 65 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 6




                               063
7/8/2020              Case
                        June1:20-cv-01468-CJN               Document
                             - University of Florida’s Commitment to Sexual 64-1     Filed 07/08/20
                                                                            Assault Prevention and Support - Page   66- University
                                                                                                             Statements of 86 of Florida

                                                        Statements




   Statements By Year

       Pa g e s




   Statements Issued By

       Pa g e s




   UNIVERSITY OF FLORIDA’S COMMITMENT TO SEXUAL
   ASSAULT PREVENTION AND SUPPORT
   Assistant VP of ADA and Title IX Compliance Russell Froman
   June 19, 2020

   UF prohibits discrimination against any person on the basis of race, color, national origin, religion, age,
   sex, gender, sexual orientation, gender expression, gender identity, gender transition status, sex- or
   gender-stereotyping, pregnancy, physical or mental disability, medical condition, genetic information,
   ancestry, marital status, citizenship, or protected veterans. As such, the University strives to protect
   students, employees and visitors from any form of sexual misconduct or gender-based harassment,
   including Sexual Harassment, Sexual Assault, Intimate Partner Violence, Sexual Exploitation,
   Stalking/Cyberstalking, Pregnancy Discrimination and associated Retaliatory Actions. No matter what is
   deﬁned as a misbehavior that falls within the scope and deﬁnitions outlined by the Department of
   Education’s new Final Rule as a “Title IX violation”, we will continue to address sexual misconduct and
   strive to eliminate any instance of it through a multi-various approach of sexual misconduct prevention
   education, healthy relationship modeling, and alcohol education in order to prevent harm from
   occurring, along with a multitude of support options offered for the harmed party once misconduct
                                                                            064
statements.ufl.edu/statements/2020/june/university-of-floridas-commitment-to-sexual-assault-prevention-and-support.html                    1/3
7/8/2020              Case
                        June1:20-cv-01468-CJN               Document
                             - University of Florida’s Commitment to Sexual 64-1     Filed 07/08/20
                                                                            Assault Prevention and Support - Page   67- University
                                                                                                             Statements of 86 of Florida
   occurs. None of those offerings will be impeded by the regulation changes that take effect beginning
                                         Statements
   August 14th.

   We will continue to provide an educational and work environment that is safe and free of prohibited
   discriminatory acts as well as all support options for our community members under Title VI of the Civil
   Rights Act of 1964, Title IX of the Education Amendments of 1972, the Americans with Disabilities Act, as
   amended, Section 504 of the Rehabilitation Act of 1973, and Title VII of the Civil Rights Act of 1964, as
   well as applicable state and local laws. This includes the formal Title IX investigatory process that leads to
   adjudication if the allegation of misconduct is substantiated. The Ofﬁce of Title IX Compliance will
   continue to work very closely with numerous partners who also offer support for people engaged in the
   process of a Title IX issue. These partners include the University Police Department, the Ofﬁce of Victim
   Advocates, the Care Team in the Dean of Student’s Ofﬁce, the Ofﬁce of Student Conduct and Conﬂict
   Resolution, the Gator Well Health Education Specialists, the Counseling and Wellness Center, the
   University Athletic Association, the Ofﬁce of Human Resources, the Ofﬁce of Employee Relations, the
   local Police Departments, the Alachua County Sexual Assault Prevention Coalition, and the Alachua
   County Alcohol Coalition. We are also continuing to reach out to student groups in order to have their
   voices heard. To that end, we have recently launched the Student Advisory Board to have students
   provide input on policies, training, and direction of programming and services provided by the Ofﬁce of
   Title IX Compliance. We have also recently added a critical full-time position of Education and Training
   Coordinator to help facilitate positive change and eradicate harm within our UF community.

   In short, we are going to maintain our resolve to create and maintain the safe and healthy environment
   that each of our constituents expect and deserve, regardless of any changes that may have occurred
   within the Title IX regulations.




                                                              University of Florida
                                                              Gainesville, FL 32611
                                                                            065
statements.ufl.edu/statements/2020/june/university-of-floridas-commitment-to-sexual-assault-prevention-and-support.html                    2/3
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 68 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 7




                               066
7/8/2020              Case 1:20-cv-01468-CJN
                                  Community Message:Document
                                                    Revised Title IX64-1    Filed
                                                                    Regulations       07/08/20
                                                                                | Office              Page
                                                                                         of the President      69College
                                                                                                          | Bates of 86
                                             NOTIFICATION       Important Fall 2020 Information ...Click to read more


Bates: Office of the President



      Community Message: Revised Title IX Regulations
      Dear Members of the Bates Community:

      Yesterday, the U.S. Department of Education Office of Civil Rights released revised regulations governing the handling of sexual misconduct o
      college campuses under Title IX. The new rules will go into effect on August 14, 2020. We write today to share with you how Bates plans to
      proceed in light of these regulatory changes.

      We have worked hard over the past five years to implement policies consistent with federal regulations and reflective of best practices in
      addressing issues of sexual misconduct on college campuses. These new rules maintain many of the structures that we currently have in place
      but also require changes in important policies and practices.

      In January 2019, Bates submitted official comments to the federal government, outlining concerns about the potential impact of certain
      provisions on our ability to address issues of sex- and gender-based discrimination in a way that is fair and equitable to all parties involved an
      promotes a positive climate on campus. Since that time, we have been engaged in conversations about the proposed regulations prior to the
      release of final rules. At the same time, we have been exploring ways to meet the needs of our community while working within requirement
      of the new regulations.

      Specifically, we remain concerned that some of the new requirements, such as the mandate of hearings with live cross-examination, will creat
      significant burdens for all parties involved in the resolution process without guaranteeing a more equitable proceeding or more reliable
      outcomes. As we move forward, the college will craft a policy that mitigates burdens wherever possible.

      While we will amend our policies and procedures to the extent required by law, we remain committed to providing full support to any
      community member affected by sexual violence or discrimination. At its core, our process will continue to treat all individuals involved in repo
      with dignity, respect, and care. We will conduct prompt, fair, thorough, and equitable investigations that uphold our community standards an
      maintain the safety of our campus. And, we will continue to develop and implement evidence-based training and education designed to red
      incidents of sexual misconduct and discrimination.

      Though we do not support certain changes required by the new regulations, we are confident that we can meet our legal obligations while a
      maintaining policies and procedures consistent with our values. Over the coming months, we will clarify any changes in policy or procedures
      required under the new regulations, and we will revise our Sexual Misconduct and Harassment Policy as necessary. We will be prepared to
      implement these procedures beginning in the fall of 2020.

      We will keep you updated as the process unfolds. Information about the new regulations will be posted on the Title IX webpage in the next f
      days. In the meantime, please feel free to be in touch with Gwen Lexow at titleix@bates.edu with any questions or concerns. You may also
      submit questions and comments using this Google form.

      And, as always, should you wish to talk with someone about sexual assault or other sexual misconduct, confidential support and private
      reporting resources are available.

      Sincerely,

      Clayton Spencer & Gwen Lexow


      Categories: President's Speeches and Statements Update




      Contact
      Bates College
      Office of the President
      Lane Hall, Room 204
      Lewiston, Maine 04240
                                                                         067
https://www.bates.edu/president/2020/05/07/community-message-revised-title-ix-regulations/                                                          1/2
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 70 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 8




                               068
        Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 71 of 86




St. Olaf College is committed to a respectful, safe, and healthy environment and does not
tolerate sex discrimination, sexual harassment, or sexual misconduct in any form. Prohibited
behaviors include, but are not limited to, unwelcome sexual conduct or communication, rape
and other forms of sexual assault, domestic violence, dating violence, and stalking. These
behaviors are not only violations of an individual’s rights and dignity, but are also attacks on our
college community and violations of college policy. In addition, some forms of these behaviors
are crimes.

St. Olaf is also committed to promptly, impartially, and equitably addressing and resolving all
reports of sex discrimination, sexual harassment, and sexual misconduct. When the college
ﬁnds that such behavior has occurred it will take steps to stop the behavior, to prevent its
recurrence, and to remedy its eﬀects.

Use the navigation links on the right to learn more about the college’s Title IX Policy, and to
access information and resources to support anyone who has been aﬀected by, knows of, or
wants to help prevent an incident or pattern of behavior. There are many individuals you can
contact with questions and concerns, beginning with the St. Olaf College Title IX Coordinator
Kari Hohn (https://www.stolaf.edu/proﬁle/khohn) (507‑786‑3465).


UPDATE: FEDERAL REGULATIONS FOR TITLE IX

June 29, 2020

On May 6, 2020, the U.S. Department of Education’s Oﬃce for Civil Rights released new
regulations regarding Title IX (https://www2.ed.gov/about/oﬃces/list/ocr/newsroom.html), the
law that prohibits sex-based discrimination and harassment at schools, colleges, and
universities. In order to remain legally compliant, St. Olaf must adopt and incorporate these
regulations by August 14, 2020. Between now and then, members of the Title IX Team
(https://wp.stolaf.edu/title-ix/title-ix-team/), along with other members from the St. Olaf
community, are reviewing and adapting the College’s policies and procedures as necessary to
align with the new federal regulations, along with Minnesota state laws and our values as a
community. The Title IX Oﬃce is committed to ensuring that our Title IX actions are rooted in
respect, sensitivity, and dignity for all of our students, faculty, and staﬀ while also remaining
compliant with the law.

Click here (https://wp.stolaf.edu/title-ix/new-federal-regulations-for-title-ix/) to access
resources that help describe these new regulations and how St. Olaf plans to implement them.
If you have questions, concerns, or feedback after reviewing these resources, please take a
moment to ﬁll out this Google Form
(https://docs.google.com/forms/d/e/1FAIpQLScX0e1PseL9xlmQLHyfxJ-
                                                069
                                                                                                       /
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 72 of 86
SsiERAdXAJ88djXTBexgpgm5iNQ/viewform?usp=sf_link). The Title IX Advisory Group will be
monitoring any feedback received, and the Title IX Oﬃce will work to answer questions and
concerns by updating this website and through additional communication to our community.

Regardless of the changes that lie ahead, St. Olaf will always remain committed to a respectful,
safe, and healthy environment that does not tolerate sex discrimination, sexual harassment, or
sexual misconduct in any form. If the news about these Title IX changes is creating a need for
increased support resources for you, please do not hesitate to reach out to the Title IX
Coordinator (https://wp.stolaf.edu/title-ix/title-ix-coordinator/) or any of our conﬁdential
resources (https://wp.stolaf.edu/title-ix/campus-resources/) for assistance.




                                               070
                                                                                                   /
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 73 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 9




                               071
7/8/2020             Case 1:20-cv-01468-CJN DocumentCompliance
                                                     64-1 FiledPolicy 07/08/20 Page 74 of 86


                                                   (/index.cfm)


  WESLEYAN COLLEGE'S STATEMENT ON NON-DISCRIMINATION
  Wesleyan College is committed to maintaining a diverse, academically talented, and well-rounded
  community of learners in an atmosphere of mutual respect and appreciation of differences.

  Wesleyan College admits qualified students regardless of race, color, national and ethnic origin, sexual
  orientation, age, religion, creed, disability, marital status, pregnancy, status with regard to public assistance,
  veteran status, citizenship status, sex* or other status protected by applicable federal and state laws to all
  rights, privileges, programs and activities generally accorded to or made available to students at the college.


  Wesleyan College does not discriminate on the basis of race, color, national and ethnic origin, sexual
  orientation, age, religion, creed, disability, marital status, pregnancy, status with regard to public assistance,
  veteran status, citizenship status, sex, genetic information, gender identity, gender expression, or any other
  category protected by applicable federal or state laws in its educational policies, programs, activities and
  employment.

  Additional information regarding compliance with this statement can be found in Wesleyan’s Policy for
  Resolving Complaints of Discrimination, Harassment, and Sexual Misconduct.
  (/about/compliance/policyresolvingsexualassault.cfm)

  Questions or concerns about discrimination should be addressed to:

  Tonya Parker
  Assistant Dean for Equity and Inclusion
  OSP First Floor
  (478) 757-4028 tparker@wesleyancollege.edu (mailto:tparker@wesleyancollege.edu)

  *Wesleyan College does not admit men to its baccalaureate programs, in accordance with Title IX.

       Policy Against Discrimination, Harassment, Sexual Assault, and Sexual Harassment
       (/about/compliance/titleixpolicy.cfm)
       Policy for Resolving Complaints of Discrimination, Harassment, Sexual Assault, and Sexual Harassment
       (/about/compliance/policyresolvingsexualassault.cfm)
       Discrimination, Harassment and Title IX Complaint Form
       (/about/upload/1920TitleIXComplaintFormada.pdf)(Download form and type in the information. Save it
       upon completion then electronically submit it to Tonya Parker: tparker@wesleyancollege.edu
       (mailto:tparker@wesleyancollege.edu))


  Our Title IX Policy is currently under review and will be updated by August 14, 2020 to align with the U.S.
  Department of Education's Title IX Final Rule as released in May of 2020. Any complaint filed before August
  14, 2020 will follow the process as stated in this current Policy. Please contact Assistant Dean Tonya Parker
  (mailto:tparker@wesleyancollege.edu), Title IX Coordinator, with any questions at (478) 757-4028. Thank you.




                                                                  072
https://www.wesleyancollege.edu/about/compliance/index.cfm                                                             1/4
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 75 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 10




                               073
7/8/2020                Case 1:20-cv-01468-CJN Document
                                                    Title IX64-1    Filed
                                                            Regulations - Title07/08/20
                                                                                IX      Page 76 of 86



                      MINES CLIMBS TOGETHER: COVID-19 resources, updates



                                                                                                    a



                 TITLE IX REGULATIONS
                 by Marisa Macias | May 31, 2020


                 The Department of Education issued the nal Title IX regulations on May 6,
                 2020. The regulations will be effective on August 14, 2020. Colorado School of
                 Mines has been aware and preparing for these regulations since the proposed
                 regulations were provided in November 2018. The Title IX Of ce’s plan for
                 implementation is as follows:


                        May: Review and interpret the requirements of the nal regulations in
                        consultation with national experts.
                        June: Revise policies and procedures to comply with the nal regulations.
                        July: Host a community forum to answer questions about the nal
                        regulations and how Mines is moving forward. More information will be
                        forthcoming.
                        August: Finalize, publish, and implement the revised policies and
                        procedures.

                 Additional Links:

                        Title IX regulations (2033 pages)
                        Overview (3 pages)
                        Summary of Major Provisions (9 pages)




                                                              074
https://www.mines.edu/title-ix/title-ix-regulations/                                                    1/3
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 77 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 11




                               075
7/8/2020              CaseNew
                           1:20-cv-01468-CJN               Document
                              Title IX regulations won’t compromise       64-1 Filed
                                                                    our commitment         07/08/20
                                                                                   to stopping            Page| Office
                                                                                               sexual misconduct 78 ofof 86
                                                                                                                         the President




   Oﬃce of the President
   May 12, 2020


   New Title IX regulations won’t compromise our
   commitment to stopping sexual misconduct
   Ana Mari Cauce

                                                                     As we have been expecting for some time, the U.S
                                                                     Department of Education issued new Title IX

           Resources                                                 regulations this week, which will go into e ect on
                                                                     August 14, 2020. While we were hopeful the
           Sexual Assault Resources
                                                                     Department of Education would incorporate more of
           Title IX O     ce                                         the feedback that we – and more than 120,000 others
                                                                     – provided during the notice -and-comment period
           LiveWell Student Advocacy
           Serves Seattle campus students                            that would have allowed us to maintain our present
           livewell@uw.edu                                           process, it’s clear the new regulations will require
                                                                     some changes.
           UW Bothell Victim Advocate &
           Educator                                                  University personnel are working now to complete a
           Serves UW Bothell students
                                                                     thorough analysis of the nal regulations, which run
           425-352-3851
                                                                     to more than 2,000 pages. Information will be posted
           uwbvae@uw.edu
                                                                     in coming weeks on the Title IX website providing an
           UW Tacoma Student Advocacy
                                                                     initial overview of how those changes will impact us
           & Support
                                                                     across the UW, and providing you with opportunity
           Serves UW Tacoma students
           253-692-4694                                              for input as we implement the new regulations.
           uwtsva@uw.edu
                                                                     These regulation changes do not diminish our shared
           UW Police Department Victim                               responsibility to create a culture that does not
           Advocate                                                  tolerate sexual assault, harassment or misconduct.
           Serves individuals on the Seattle                         The University of Washington’s commitment to
           campus
                                                                     preventing and responding to any and all kinds of
           206-543-9337
                                                                     sexual violence remains unwavering. We will continue
           UWPDAdvocate@uw.edu
                                                                     to be a community in which survivors are supported
                                                                     and where equitable, fair processes are followed.
                                                                        076
https://www.washington.edu/president/2020/05/12/new-title-ix-regs/                                                                       1/4
7/8/2020              CaseNew
                           1:20-cv-01468-CJN               Document
                              Title IX regulations won’t compromise       64-1 Filed
                                                                    our commitment         07/08/20
                                                                                   to stopping            Page| Office
                                                                                               sexual misconduct 79 ofof 86
                                                                                                                         the President

           UW SafeCampus                                             Most importantly, we will maintain our commitment
           Serves members of the UW                                  to an inclusive, respectful and caring University. The
           community on all campuses
                                                                     culture we create must be felt as clearly in our o ces,
                                                                     labs and classrooms as in our residence halls and
                                                                     Greek houses. It must be part of who we are – all of
                                                                     us, students, faculty and sta – whenever and
   wherever we go.

   Once again, I encourage everyone to remember that it’s on each of us to do our part to end all
   forms of sexual assault and harassment. Together we can continue to foster a culture that enables
   everyone to feel safe, supported and free to thrive.




                        JOIN US FOR A BACK-TO-SCHOOL TOWN HALL, JULY
                        10
                        The University of Washington recognizes that our community has questions
                        about how the pandemic will a ect autumn quarter. Join President Ana
                        Mari Cauce and a panel of UW leaders for a virtual town hall on Friday, July
                        10 at 10:30 a.m. where they will address your questions.


                          LEARN MORE




                                                                       077
https://www.washington.edu/president/2020/05/12/new-title-ix-regs/                                                                       2/4
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 80 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 12




                               078
7/8/2020              Case 1:20-cv-01468-CJN Document       64-1
                                             Federal Guidelines | Title Filed   07/08/20
                                                                        IX | Baylor University Page 81 of 86



                                                                                                                                                  

           Title IX



     Federal Guidelines
                                


     New Title IX Regulations

     On Wednesday, May 6, 2020, the Department of Education’s O ce for Civil Rights issued new Title IX regulations that will change the
     way institutions of higher education (IHEs) must address, investigate and adjudicate issues of sex and gender-based harassment, sexual
     misconduct, intimate partner violence and stalking.

     The new regulations are scheduled to go into e ect on August 14, 2020. Baylor’s existing Title IX policies are in full compliance with the
     current regulations. Similar to other IHEs across the country, the University will be required to amend those policies to comply with the
     new regulations.

     Baylor has already been reviewing our current policies in anticipation of the new regulations. Now that the regulations have been
      nalized, we will spend the coming weeks carefully reviewing them and determining the best way to implement these regulations,
     ensuring we maintain processes that are thorough, equitable and sensitive to the needs of all parties.

     At this time, Baylor’s Title IX policies for reporting, investigating and adjudicating issues of sex or gender-based harassment remain
     unchanged, and any existing processes will continue under the current policies in place. We will continue to monitor information and
     guidance from the Department of Education as we move forward.

     As always, Baylor University is committed to providing a safe and non-discriminatory learning, living, and working environment for all
     members of the University community. For more information on the Baylor Title IX O ce, visit www.baylor.edu/titleix. Information on
     how to report sex or gender-based harassment, sexual violence, intimate partner violence or stalking is available here.



     Title IX of the Education Amendments of 1972
     Title IX is a federal civil rights law that prohibits discrimination on the basis of sex against any person in education programs and
     activities receiving federal funding. Students have the right to pursue an education, including athletic programs, scholarships and other
     activities, free from sex discrimination, including sexual violence and harassment. Title IX of the Education Amendments of 1972 (20
     U.S.C. § 1681 et seq.) requires schools that receive federal nancial assistance to take necessary steps to prevent sexual assault on their
     campuses and to respond promptly and e ectively when an assault is reported.

     Title IV of the 1964 Civil Rights Act
     This act (42 U.S.C. § 2000c et seq.) also requires public schools to respond to sexual assaults committed against their students.

     The Clery Act
     The Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act (20 USC § 1092( )), commonly referred to as the
     Clery Act, requires colleges and universities that participate in federal nancial aid programs to report annual statistics on crime on or
     near their campuses--including sexual assault and rape and to develop and disseminate prevention policies.


                                                                          079
https://www.baylor.edu/titleix/index.php?id=870110                                                                                                1/4
7/8/2020               Case 1:20-cv-01468-CJN Document       64-1
                                              Federal Guidelines | Title Filed   07/08/20
                                                                         IX | Baylor University Page 82 of 86

     VAWA
     The Violence Against Women Act (VAWA) established federal legal de nitions of domestic violence, dating violence, sexual assault and           
     stalking.

     Campus SaVE
     The Campus Sexual Violence Elimination Act (Campus SaVE) was enacted in March 2013 and amends the Jeanne Clery Act, creating
     additional protections for victims of dating violence, domestic violence, sexual assault and stalking, as well as creating more prescriptive
     requirements for prevention and awareness programs related to these o enses.




     The University's Title IX Coordinator
     The Title IX Coordinator coordinates the University's compliance with Title IX and related provisions of the Clery Act (as amended by
     VAWA). The Title IX Coordinator oversees the University's centralized response to all reports of prohibited conduct to assure consistent
     implementation of this policy and ensure compliance with federal and state law. The Title IX Coordinator and designated sta will,
     among other steps:

           Communicate with all members of the University community regarding applicable law and policy and provide information about
           how individuals may access reporting and support options.
           Review applicable University policies to ensure institutional compliance with applicable federal and state law.
           Monitor the University's administration of its own applicable policies, including record keeping, adherence to timeframes, and
           other procedural requirements.
           Conduct training regarding Title IX, related provisions of the Clery Act (as amended by VAWA), and prohibited conduct de ned in
           this policy.
           Respond to any report regarding conduct that may violate this policy. In this capacity, the Title IX Coordinator shall oversee the
           investigation and resolution of such alleged misconduct, direct the provision of any remedial and protective measures, and
           monitor the administration of any request for review of the nding.

     The Title IX Coordinator may delegate responsibilities under this policy to designated administrators or external professionals, who will
     have appropriate training and/or experience. When used in this policy, the term Title IX Coordinator may include a Deputy Title IX
     Coordinator or appropriate designee.

     The Title IX Coordinator's contact information is:

           Laura Johnson, Ph.D.
           Title IX Coordinator
           Baylor University
           One Bear Place #97011
           Clifton Robinson Tower, Suite 285
           Waco, Texas 76798
           254-710-8454
           TitleIX_Coordinator@baylor.edu
           www.Baylor.edu/TitleIX




       Title IX
       Baylor University does not discriminate                                             Reporting                       Employees
       on the basis of sex or gender in any of its
                                                                                           Training
       education or employment programs and
                                                                           080
https://www.baylor.edu/titleix/index.php?id=870110                                                                                                  2/4
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 83 of 86




    Defendant-Intervenors’
    Preliminary Injunction
          Exhibit 13




                               081
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 84 of 86




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                                       Plaintiffs,

 v.                                                    No. 1:20-cv-1468-CJN
 Elisabeth D. DEVOS, in her official capacity
 as Secretary of the United States Department
 of Education, et al.,
                                     Defendants,

 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION, INDEPENDENT
 WOMEN’S LAW CENTER, SPEECH FIRST,
 INC.,
                  Intervenor-Defendants.


                         DECLARATION OF PATRICIA HAMILL

       I, Patricia Hamill, declare as follows:

       1.      I am a partner at Conrad O’Brien, a law firm based in Philadelphia, Pennsylvania.

I am the Chair of Conrad O’Brien’s Title IX, Due Process and Campus Discipline practice.

       2.      For a number of years, I have had an active practice representing students and

professors in campus disciplinary proceedings and related litigation. Over this time, I have

represented approximately 200 students and professors in this area. I have a nationwide campus

discipline practice and have represented clients in discipline-related matters involving more than

70 colleges and universities.

       3.      In light of my extensive experience and expertise in this area, last year I was

invited to testify before the United States Senate Committee on Health, Education, Labor &

Pensions (“HELP”) on what a fair process in a campus disciplinary proceeding involving alleged

sexual assault should include.


                                                 1
                                                 082
       Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 85 of 86




       4.      Partly because of my prominence in this field, Conrad O’Brien routinely receives

outreach and referrals concerning possible representations of students in campus disciplinary

proceedings. Since roughly this past mid-March, around the time many colleges and universities

moved to remote instruction and closed their dormitories due to COVID-19, there has been a

noticeable drop off in the number of such inquiries and referrals Conrad O’Brien has received

when compared to the same time period in previous years.

       5.      I have also spoken to other attorneys who specialize in representing students in

campus disciplinary proceedings who have also noted a reduced number of calls received and

new matters started in this same time frame.

       6.      The reduction in the number of new matters arising in this area makes sense.

When there are fewer students on campus, there are fewer opportunities for students to interact in

ways that often give rise to complaints of alleged sexual misconduct.

       7.      Although fewer new matters relating to university disciplinary proceedings have

arisen since COVID-19 became a serious problem, disciplinary proceedings that were already

pending have continued apace. In my experience, COVID-19 caused few if any delays in

pending university sexual misconduct disciplinary proceedings. In the cases handled by me or

others in our practice group, university administrators simply moved interviews and hearings that

would have otherwise taken place in person to Zoom or other videoconferencing platforms.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed on July 8, 2020.




                                                2
                                               083
Case 1:20-cv-01468-CJN Document 64-1 Filed 07/08/20 Page 86 of 86




                               084
